SVS LA. Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 1 of 102
| CIVIL COVER SHEET 'S.\Q By 06

The JS 44 civil cover sheet and the information contained ioe ci nor supplement the filing and service of pleadings or other papers as required by law, except as

5844 (Rev. 02/19)

provided by local rules of court, This form, approved by the JudicigConference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS @N NEXT MGE OF THIS FORM)
; ,
Gi aveters

    
  
 
 
 
  

  

I. (a) PLgINTIFFS

  

DEFENDANTS re
Travelers Home & Marine insula Company hse a

   

   
 

ef

     

County of Residence of First Listed Defendant drtford, CT
GN U.S. PLAINTIFF CASES GNLY}

IN LAND CONDEMNATION CASES, USK
THE TRACT OF LAND INVOLVED. f

NOTE:

Attorneys (ff cu . ;
Brooks R. Foland Esquire, Allison L. Klupp, Esq.

Marshall Dennehey Warner Coleman & Gaggiert717) 651-3714
100 Corporate Center Driv, Ste. 201 Camp Hill, PA 17011

(c} Attomeys (Fira_Name, Address, and Telephone umber)
Christian J. Hoey, Esq./ Christlan Hoey, E

50 Darby Road, Paoli, PA 19301
(610) 647-5151

 

 

  
    
 
     

Ji. BASIS OF JURISDICTION (Place an “X” in One Box Only) IH, CITIZENSHIP OF PRINCIBAL PARTIES {Place an °X" in One Box for Plaintiff’
. (For Diversity Cases Only) and One Box for Defendant)

Gol U.S. Government 03 Federal Question PYF DEF

Plaintiff (U8. Government Not a Party) Citizen of This State 1 incorporated or Principal Place Oa,yad4
of Business In This State

O2 2S. Government 4 Diversity Citizen of Another Stat O 2 Incorporated and Principal Place 5s fh

Defendant (indicate Citizenship of Parties in Hem HY) of Business In Another State
{\ Citizen or Subject of O 3. Foreign Nation o6« O6
-_ Foreign Country

 

 

 

    

    

(Hace an “X" in One Box Only}

ee TORTS 2
PERSONAL INJURY PERSONAL INJURY

DO 310 Airplane C) 365 Personal Injury -

Ctick here for; Nature of Suit Code Descriptions.
SBANKRUPTC’ OTHER:STATUTE

C7 422 Appeal 28 USC 158 0 375 False Claims Act
O 423 Withdrawal O 376 Qui Tam (31 USC

 

I¥. NATURE OF SUI
EEE SOONTRACT?
ance

ine

 

“FORFEITURE/PENAELY::

O 625 Drug Related Seizure
of Property 21 USC 881

 

 

      
 

       
 

 

     

 

     

 

 

  

 

Act G 355 Airplane Preduct Product Liability 01 690 Other 28 USC 157 3729{a})
tiable Instrument Liability CF 367 Health Caref O 400 State Reapportionment
ery of Overpayment | (7 320 Assault, Libel & Phantiaceutical =<cPROPERTY: CO) 410 Antitrust
& Bhforcement of Judgment Slander Personal Injury Ci 820 Copyrights O 430 Banks and Banking
5 edicare Act CF 330 Federal Employers" Product Liability O 830 Patent 3 450 Commerce
(1) 152 Recovery of Defaulted Liability {7 368 Asbestos Personal f) 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application [1 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability G 840 Trademark Cormup? Organizations
(7 153 Recovery of Overpayment Liability PERSONAL PROPERTY cA GIAL SECURITY: =/0 480 Consumer Credit
of Veteran’s Benefits ( 350 Motor Vehicle 1 370 Other Fraud O 75 Fair Labor Standards C 86t HIA (1395£f) 4 485 Telephone Consumer
OJ 160 Stockholders’ Suies 1 345 Motor Vehicte O 371 Truth in Lending Act O) 862 Black Lung (923) Protection Act
TF 190 Other Contract Product Liability 0 380 Other Personal O 720 Labor/Management 0 863 DIWC/DEWW (405(g)) 10) 490 Cable/Sat TV
G 195 Contract Product Liability | 360 Other Personal Property Damage Retations G 864 SSID Tithe XVI 0) 850 Securities/(Commodities/
C) 196 Franchise Injury © 385 Property Damage 0 740 Raitway Labor Act CF 865 RSI (405(g)) Exchange
1 362 Personal Injury - Product Liability 751 Family and Medical C890 Other Statutory Actions
Medical Malpractice _ Leave Act (J 891 Agricultural Acts
‘REAL PROPERT SOWIE RIGHTS: “PRISONER PETITIONS ~|(J 790 Other Labor Litigation FEDERAL TAX SUITS &2:{0) 893 Environmental Matters

 

OF 210 Land Condemnation
0 220 Foreclosure
OF 230 Rent Lease & Ejectinent

 

© 440 Other Civil Rights
C7 441 Voting
442 Employment

Habeas Corpus:
OG 463 Alien Detainee
0 510 Motions to Vacate

79% Employee Retirement
Income Security Act

 

 

O 870 Taxes (U.S. Plaintiff
or Defendant)
878 IRS—Third Pany

0) 895 Freedom of Information
Act
GF 896 Arbitration

 

O 246 Torts to Land 0 443 Housings Sentence 26 USC 7609 O 899 Administrative Procedure
OF 245 Tort Product Liability Accommodations 0 530 General Act/Review or Appeal of
0 290 All Other Real Property £1) 445 Amer, w/Disabilitées - {0} 535 Death Penalty AMMIGRA TION: Ageney Decision
Employment Other: G 462 Naturalization Application OF 950 Constitutionality of
0 446 Amer. w/Disabifities -] J 540 Mandamus & Other {0 465 Other Immigration State Statutes
Other C1 550 Civil Rights Actions

O 448 Education 7) 555 Prison Condition
C7 560 Civil Detainee -
Conditions of

Confinement

 

 

 

 

 

 

¥, ORIGI omer "X” in'‘One Bax Only

Ct Original 2 Rembved from f} 3 Remanded from Cl 4 Reinstated or (© 5 Tyansferred from © 6 Mulltidistrict QO 8 Multidistrict
Proceedin; Statq Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite ihe U.S. Civil Statute under which
28 U.S.C. 1332, 1441, and 144

Brief description of cause:
Declaratory Relief, Breach of Contract and Bad Faith

bey filing (Do not cite jurisdictional statutes unless diversity):

VI. CAUSE OF ACTION

 

 

 

 

 

 

VIL REQUESTED IN EF CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only {f dentanded in fomplaint:
COMPLAINT: UNDER RULE 23, E.R.CvP. JURY DEMAND: M ves / ONo
VHL RELATED CASE(S) ;
IF ANY (Bee mistructions): ce DOCKET NUMBER NOV 7 2019
DATE ee, OF ant) ol CORD
11/26/2019 Wn byl ant
FOR OFFICE USE ONLY _ +f ,
RECEIPT # AMOUNT APPLYING IEP JUDGE MAG, JUDGE

 
Case 5:19-cv-05600-JDW Document1 Filed 11/27/19 Page 2 of 102
UNITED STATES DISTRICT COURT

   

 

en ee ge BOR THE EASTERN DISTRICT OF PENNSYLVANIA i o & ey a
Ms 3 ep DESIGNATION FORM
et or pro se plaintiff to indicate the category of the case for the purpose of assigninent to the appropriate calendar}
t
re . Brown, as Administratrix of the Estate of Rodney Brown 352 Cassidy Court, Blandon, PA 19510
Address of Plaiy r ie

 

 

Ad dres sof Defen dant;.,lfaveters Homa Marine Insurance Company, d/b/a a/k/a, Travelers One Tower Square, Hartford, Connecticut, 06183

 

Place of Accident, Incident or Transaction: insurance Policy issued fo Plaintiff in Berks County, PA

 

 

RELATED CASE, IF ANY: ( DM U)
Case Number: Judge: Date Terminated:
Civil cases are deemed related when Yes is answered to any of the fo to Yrs quest

I. Is this case related to property included in an earlier numbered suit pending or within one year Yes L_] No
previously terminated action in this court?

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4, 1s this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No

case filed by the same individual?

 

i certify that, to my knowledge, the within case (7) is[/ []/is not related to any case now pending or within one year previously terminated action in

this court except as noted above. 10. | }
ull Ay e 70102

pate. 11/26/2019
Atforney-at-Law / Pro Se Plaintiff Attorney LD. # (ifapplicable}

 

 

 

CIVIL: (Place a ¥ in one category only)

 
      

 

A, Federal Question Cases: Diversity Jurisdiction Cases:
Ol 1 Indemnity Contract, Marine Contract, and All Other Contracts I. Insurance Contract and Cther Contracts
Ll 2. FELA A 2. Airplane Personal Injury
CI 3. Jones Act-Personal Injury (/| 3. Assault, Defamation
P| 4. Antitrust L.] 4. Marine Personal Injury
H 5. Patent F] 5. Motor Vehicle Personal Injury

6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
[] 7. Civil Rights CL} 7. Products Liability
[] 8. Habeas Corpus C] 8. Products Liability — Asbestos
H 9, Securities Act(s) Cases [] 9% Allother Diversity Cases

10, Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases

{Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

“\\ Brooks R. Foland, Esq.
Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

LJ Relief other than monetary damages is sought. NOV 2 7 2

pare: 11/26/2019 Fautta t. fo. 70102

Attorney-at-Law / Pra Se Plaintiff Attorney [.D, # (if applicable)

, counsel of record or pro se plaintiff, do hereby certify:

 
   
   

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P, 38.

 

Civ, 669 (5/2013)

 

 
CORTE OR Bs STATS DINTRIEL COURIC 2 of 102

1 F EASTERN DISTRICT OF PENNSYLVANIA

SITE

- Case 5:19:

  
     

 

q

echor Wi NAGEMENT TRACK DESIGNATION FORM
Tammie IggBrown, Administiattix ofthe: CIVIL ACTION
Estate of Rodney Brown :

: ! 19 8600

Travelers Home & Marins Insurance
Company d/b/a a/k/a Travelers : NO.

 

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants, (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which
that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus-Cases brought under 28 U.S.C. §224 through §2255. ( )

(b) Social Security-Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) — Arbitration-Cases require to be designated for arbitration under Local Civil Rule 53.2. ()

(d) — Asbestos-Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management-Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

 

 

(f) Standard Management--Cases that do not fall int any one of the other tracks, (x}
¢ FylaA
11/26/2019 Brooks R. Foland, Esquire Defendant Travelers
Date Attorney-at-law Attorney for
717-651-3714 717-651-3707 brfoland@mdweg.com
Telephone FAX Number E-Mail Address

NOV 27 2018

(Civ. 660) 10/02

 
Case 5:19-cv-05600-JDW Document1 Filed 11/27/19 Page 4 of 102

  

NITED STATES DISTRICT COURT
“3 EASTERN DISTRICT OF PENNSYLVANIA

    

‘

 

Tammie D. Brown, As Administratrix of

the Estate of Rodney Brown ; Docket No. Oy iz 8 © ®
Plaintiff ; Ay a) ©
v. : JURY TRIAL DEMANDED

Travelers Home & Marine Insurance
Company d/b/a a/k/a, Travelers
Defendant

NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Defendant Travelers Personal Security Insurance Company (“Travelers”) (improperly
named as “Travelers Home & Marine Insurance Company, d/b/a a/k/a, Travelers”) hereby files a
Notice of Removal of this case from the Court of Common Pleas of Philadelphia County,
Pennsylvania, where it is now pending, to the United States District Court for the Eastern District
of Pennsylvania on the basis of diversity jurisdiction, pursuant to 28 U.S.C. §§ 1332, 1441 and
1446(b), and in support thereof, avers as follows:

1. Plaintiff Tammie D. Brown, as Administratrix of the Estate of Rodney Brown
(“Plaintiff”) commenced this action by filing a Complaint on August 20, 2019, in the Court of
Common Pleas of Philadelphia County, docketed at Case ID No. 190802259. A copy of the
Complaint is attached hereto and identified as Exhibit A.

2. On September 18, 2019, Plaintiff filed a Praecipe to Reinstate Complaint and
Praecipe to Substitute/Attach Verification. Copies of the Praecipes are attached hereto and
identified as Exhibits B and C.

3. On October 22, 2019, Plaintiff filed another Praecipe to Reinstate Complaint. A

copy of the Praecipe is attached hereto and identified as Exhibit D.

 
Case 5:19-cv-05600-JDW Document1 Filed 11/27/19 Page 5 of 102

4, Travelers was served with the Complaint, via certified mail, on November 4, 2019.
A copy of the letter from Plaintiff's counsel to Travelers enclosing the Complaint, which was
stamped in by Travelers on November 4, 2019, is attached hereto and identified as Exhibit E.

5, On November 25, 2019, the undersigned counsel entered their appearance on behalf
of Travelers. True and correct copies of counsel’s entries of appearance are attached hereto and
identified as Exhibits F and G.

6. In her Complaint, Plaintiff purports to set forth the following causes of action
against Travelers: Count I: Declaratory Relief; Count II: Breach of Contract; and Count III: Bad
Faith - Common Law and Statutory. Exhibit A.

7. This Notice of Removal is timely, in accordance with 28 U.S.C. § 1441 and
1446(b).

8. Per the Complaint, Plaintiff resides at 352 Cassidy Court, Blandon, PA 19510.

Exhibit A.
9, Therefore, upon information and belief, Plaintiff is a citizen of the Commonwealth
of Pennsylvania.

10.‘ Travelers is a corporation organized and existing under the laws of the state of
Connecticut, with a principle place of business located at One Tower Square, Hartford,
Connecticut, 06183.

11. Travelers is the sole defendant in this case.

12. Based upon the allegations set forth in the Complaint, the amount in controversy in
this action is in excess of $75,000.00, exclusive of interest and costs.

13, With respect to Count I: Declaratory Relief, Plaintiff seeks a declaration from the

Court that she is entitled to stacked underinsured motorist benefits under the Travelers Policy and,

 

 
Case 5:19-cv-05600-JDW Document1 Filed 11/27/19 Page 6 of 102

in the body of Count I, states: “The Defendant, Travelers, is required to make stacked underinsured
motorist coverage of up to an additional $50,000 in stacked underinsured motorist coverage
available to the Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney Brown,
Deceased, for the additional two (2) vehicles insured at the time of the accident.”! Exhibit A at
para. 64.

14. | With respect to Count II: Breach of Contract, Plaintiff asks the court to award her
an additional $50,000 in stacked underinsured motorist benefits. Exhibit A at Count IE.

15. With respect to Count II: Bad Faith - Common Law and Statutory, Plaintiff seeks
an award of “actual damages, consequential damages, interest, counsel fees, costs and punitive
damages,”” Exhibit A at Count IIL.

16. As such, this Honorable Court has jurisdiction, pursuant to the provisions of 28
U.S.C. § 1332, since there exists diversity of citizenship between the parties and the amount in
controversy exceeds $75,000.

17. The present lawsuit is accordingly removable from State Court to this Court,
pursuant to 28 U.S.C. § 1441 and § 1446.

18. This Notice of removal has been filed within thirty G0) days after Travelers
received a copy of the Complaint, and thus, removal is appropriate under 28 U.S.C. § 1446(b).

19, Pursuant to the requirements of 28 U.S.C. § 1446(a), a copy of all process,

pleadings, and orders served upon Travelers are attached hereto, See Exhibits A through G.

 

' Travelers is in no way conceding that that these types of damages are warranted or permitted, but is referencing the
allegations to illustrate that the amount in controversy exceeds $75,000.

? Again, Travelers is in no way conceding that Plaintiff has set forth a viable bad faith claim, or that she is entitled to
these types of damages, or any damages at all, but is merely referencing the allegations in the Complaint to illustrate
that the amount in controversy exceeds $75,000.

 

 
20.

Case 5:19-cv-05600-JDW Document1 Filed 11/27/19 Page 7 of 102

Written notice of filing this Notice of Removal has been given to Plaintiff, in

accordance with 28 U.S.C. § 1446(d), as noted on the attached Certificate of Service.

21.

Promptly after filing with this Honorable Court, and the assignment of a civil action

number, a copy of this Notice of Removal will be filed with the Court of Common Pleas of

Philadelphia County, Pennsylvania, in accordance with 28 U.S.C. § 1446(d).

WHEREFORE, Defendant Travelers Personal Security Insurance Company (improperly

named as “Travelers Home & Marine Insurance Company, d/b/a a/k/a, Travelers”) respectfully

requests that this action be removed from the Court of Common Pleas of Philadelphia County,

Pennsylvania to the United States District Court for the Eastern District of Pennsylvania,

Dated:

November 26, 2019

By:

Respectfully submitted,

MARSHALL DENNEHEY WARNER
COLEMAN & GOGGIN

Freel b broel

Brooks R. Foland; Esquire

PA Attorney I.D. No. 70102

Allison L. Krupp, Esquire

PA Attorney I.D. No. 307013

100 Corporate Center Drive, Suite 201
Camp Hill, PA 17011

Telephone: (717) 651-3714

Email:brfoland@mdweg.com
Attorney for Defendant

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 8 of 102

CHRISTIAN J. HOEY, ESQUIRE
Attorney I.D. No. 70999

50 Darby Road

Paoli, PA 19301

   

 

TAMMIE D. BROWN, AS COURT OF COMMON PLEAS
ADMINISTRATRIX OF THE ;
ESTATE OF RODNEY BROWN : PHILADELPHIA COUNTY,
352 Cassidy Court : PENNSYLVANIA
Blandon, PA 19510 :
Plaintiff, : AUGUST TERM, 2019
v.
No.
TRAVELERS HOME & MARINE
INSURANCE COMPANY, d/b/a
a/k/a, TRAVELERS
3 Benjamin Franklin Parkway
Philadelphia, PA 19102

CIVIL ACTION — COMPLAINT
Parties

1, The present action seeks declaratory relief with respect to the right, contractual
underinsured motorist damages and extra-contractual bad faith damages on behalf of the
individual plaintiff and on behalf of a class of similarly situated persons in connection with
claims arising from an January 5, 2018 motor vehicle accident.

2. The Plaintiff, Tammie D. Brown, is the duly appointed Administrator of the
Estate of Rodney Brown, Deceased. A true and correct copy of the Order of the Court
appointing Tammie D, Brown as Administrator of the Estate of Rodney Brown is attached and
marked Exhibit “A”.

3, The Defendant, Travelers Home & Marine Insurance Company (“Travelers”), is
an insurance company organized and existing in the Commonwealth of Pennsylvania with its

principal place of business at 3 Benjamin Franklin Parkway, Philadelphia, Pennsylvania 19102,

EXHIBIT} '

Case ID: 190802259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 9 of 102

4, The Defendant, Travelers, regularly and routinely conducts business in the City
and County of Philadelphia.
Insurance Coverage
5. At all times material hereto, there existed, in full force and effect, an Automobile
Insurance Policy issued by the Defendant, Travelers, to Rodney Brown and Tammie D. Brown,

352 Cassidy Court, Blandon, Pennsylvania 19510 providing coverage in accordance with the

 

requirements of the Pennsylvania Motor Vehicle Financial Responsibility Law, 75 Pa.C.S.A. §
1701 et seq. A true and correct copy of the Policy is attached hereto and marked Exhibit “B”.
6. The Automobile Insurance Policy issued by the Defendant, Travelers, to Rodney

Brown and Tammie D. Brown provided $50,000.00/$100,000.00 in underinsured motorist

 

coverage for two (2) separate motor vehicles at the time of the accident.
7. The Automobile Insurance Policy issued by the Defendant, Travelers, to Rodney
Brown and Tammie D. Brown provided coverage for the following motor vehicles:
(a) 2013 Kia Sorento LX
(b) 2005 Dodge Dakota SLT
See Exhibit “B”.
8. At all times material hereto, the decedent, Rodney Brown, resided with Tammie
D. Brown, his wife.
Accident
9. On January 5, 2018, the decedent, Rodney Brown, was the occupant of a motor

vehicle operated by himself, which was involved in a serious motor vehicle accident.

2
Case ID: 190802259

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 10 of 102

10. At the time of the accident, David Zalonka disregarded a steady red light and
collided with Rodney Brown, resulting in severe bodily injuries to Rodney Brown, deceased,
causing conscious pain and suffering, economic losses and death.

11. The decedent, Rodney Brown, sustained fatal injuries in the accident.

12, The January 5, 2018 motor vehicle accident was the result of the negligence and
carelessness of David Zalonka in the operation of his motor vehicle.

Tort Claim

13. At the time of the accident, there was one (1) policy in effect which provided
liability coverage for the vehicle being operated by David Zalonka, namely: (a) a policy of
insurance issued by Esurance Insurance Company (“Esurance”) to David Zalonka in the amount
of $15,000/30,000.00.

14. Following the motor vehicle accident, Plaintiff, Tammie D. Brown, Administrator
of the Estate of Rodney Brown, Deceased, made claim upon the Esurance Insurance Company
for recovery of damages in tort.

15. Following the receipt of the claims for damages in tort, Esurance tendered to the
vehicle occupant and/or their representatives the liability limits of coverage under the policies of
insurance providing liability coverage for the vehicle being operated by David Zalonka at the
time of the accident.

16. The liability limits of coverage under the policies of insurance issued by Esurance
paid to the Plaintiff are insufficient to provide full compensation to the Plaintiff, Tammie D.
Brown, Administrator of the Estate of Rodney Brown, Deceased, for the fatal injuries by the

decedent, Rodney Brown, in the January 5, 2018, motor vehicle accident.

3
Case ID: 190802259

 

 
Case 5:19-cv-05600-JDW Document1 Filed 11/27/19 Page 11 of 102

Underinsured Motorist Claim

17. The Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney Brown,
Deceased, thereafter made claim against the Defendant, Travelers, seeking recovery of
underinsured motorist benefits under the Automobile Insurance Policy.

18. The Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney Brown,
Deceased, maintained the position that she was entitled to recover the stacked limit of
underinsured motorist coverage for the two (2) vehicles insured under the policy at the time of
the accident, namely $100,000.00.

19. The Defendant, Travelers, contended that the Plaintiff, Tammie D. Brown,
Administrator of the Estate of Rodney Brown, Deceased, was only entitled to recover the
unstacked $50,000.00 limit of underinsured motorist coverage under the Automobile Policy.

20. The Defendant, Travelers, tendered and paid to the Plaintiff, Tammie D, Brown,
Administrator of the Estate of Rodney Brown, Deceased, the $50,000.00 unstacked limit of
underinsured motorist coverage without prejudice to the right of the plaintiff to pursue: (a)
claims for additional, stacked underinsured motorist benefits; and (b) claims for extra-
contractual bad faith damages.

Stacking of UIM Coverage

21. The Automobile Insurance Policy issued by the Defendant, Travelers, to Rodney

Brown and Tammie D. Brown was renewed on originally issued effective June 9, 2017, and

effective through January 7, 2018.

22. At the time of the inception of the Automobile Policy, the first named insured,
Tammie D. Brown, did sign a Waiver of Stacking of Underinsured Motorist Coverage Limits on

June 21, 2002. (Please see Exhibit “C” attached hereto).

4
Case ID: 190802259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 12 of 102

23. Following the signing of the Waiver of Stacking of Underinsured Motorist
Coverage Limits, Rodney Brown and Tammie D. Brown had other vehicles added to the
Travelers Automobile Policy as an insured vehicles,

24, With the addition of vehicles to the Automobile Policy, the Defendant, Travelers,
did not obtain additional Waivers of Stacking of Underinsured Motorist Coverage Limits from
the named insured, Rodney Brown and Tammie D. Brown, for each additional vehicle.

25, With the addition of vehicles to the Automobile Policy, Rodney Brown and
Tammie D. Brown did not sign additional Waivers of Stacking of Underinsured Motorist
Coverage Limits for each additional vehicle.

26. In particular the Defendant, Travelers, did not obtain a new stacking waiver with
the addition of the 2013 Kia Sorento LX and the 2005 Dodge Dakota SLT to the Automobile
Policy.

27, The 2013 Kia Sorento LX and the 2005 Dodge Dakota SLT was added to the
Automobile Policy by endorsement, namely the issuance of Amended Declarations Pages.

28. The 2013 Kia Sorento LX and the 2005 Dodge Dakota SLT was not added to the
Automobile Policy by operation of any newly acquired vehicle clause.

29. The failure of the Defendant, Travelers, to secure new Waivers of Stacking with the
addition of the 2013 Kia Sorento LX and the 2005 Dodge Dakota SLT to the Automobile Policy
requires that the Defendant, Travelers, make stacked underinsured motorist coverage available to the
Plaintiff, Tammie D, Brown, Administrator of the Estate of Rodney Brown, Deceased, under the

Automobile Policy in question for the fatal injuries sustained in the accident.

5
Case ID: 199802259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 13 of 102

30. The Defendant, Travelers, has wrongfully, willfully and wantonly refused to provide
stacked underinsured motorist coverage to the Plaintiff, Tammie D. Brown, Administrator of the

Estate of Rodney Brown, Deceased.

31. Section 1738(a) of the Pennsylvania Motor Vehicle Financial Responsibility Law

provides:

(a) Limit for each vehicle.- When more than one vehicle is insured under one or
more policies providing uninsured or underinsured motorist coverage, the stated
limits for uninsured or underinsured coverage shall apply separately to each
vehicle so insured. The limits of coverage available under this subchapter for an
insured shall be the sum of the limits for each motor vehicle as to which the
injured person is an insured.

75 Pa.C.S.A. § 1738(a).

32. Section 1738(b) Pennsylvania Motor Vehicle Financial Responsibility Law provides:

(b) Waiver.- Notwithstanding the provisions of subsection (a), a named insured
may waive coverage providing stacking or uninsured or underinsured coverage in
which case the limits of coverage available under the policy for an insured shall
be the stated limits for the motor vehicle as to which the injured person Is an
insured.

75 Pa.C.S.A. § 1738(b).

33, Section 1738(c) of the Pennsylvania Motor Vehicle Financial Responsibility Law

provides:

(c) More than one vehicle.- Each named insured purchasing uninsured or
underinsured motorist coverage for more than one vehicle under a policy shali be
provided the opportunity to waive the stacked limits of coverage and instead
purchase as described coverage as described in subsection (b). The premiums for
an insured who exercise such waiver shall be reduced to reflect the different cost

of such coverage.
75 Pa.C.8.A. § 1738(c).
34. The Pennsylvania Courts have held that the addition of a new vehicle to an

unstacked policy by endorsement and/or issuance of Amended Declarations Pages requires that a

6
Case ID: 190802259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 14 of 102

new Waiver of Stacking be obtained from the named insured in order for the Waiver of Stacking to
be valid. See Sackett v. Nationwide Mutual Insurance Company (“Sackett I”) 919 A.2d 194 (Pa.

2007); Sackett v. Nationwide Mutual Insurance Company (“Sackett IP) 940 A.2d 329 (Pa. 2007);
Sackett v. Nationwide Mutual Insurance Company (“Sackett IH”) 4 A.3d 637 (Pa. Super. 2010).

35. Therefore, in Pennsylvania, the addition of a new vehicle to an existing unstacked
policy by way of endorsement and/or issuance of Amended Declarations Pages requires that a new
Waiver of Stacking be obtained in order to effectuate a valid waiver of stacking of uninsured and
underinsured motorist coverages.

36. Since the Defendant, Travelers, failed to secure additional Waivers of Stacking with
the addition of a new vehicle to the existing unstacked Automobile Policy by endorsement and/or
issuance of Amended Declarations Pages, the Defendant, Travelers, is required to make available
stacked underinsured motorist benefits to the Plaintiff, Tammie D, Brown, Administrator of the
Estate of Rodney Brown, Deceased, under the Automobile Policy in question.

37. The Defendant, Travelers, is required to make stacked underinsured motorist
coverage up to an additional $50,000.00 available to the Plaintiff, Tammie D. Brown,
Administrator of the Estate of Rodney Brown, Deceased.

38. The refusal of the Defendant, Travelers, to make stacked underinsured motorist
coverage available to the Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney
Brown, Deceased, is unlawful, illegal and in wanton and willful disregard of the rights of the
Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney Brown, Deceased.

COUNT I
(Declaratory Relief)

7
Case ID: 190802259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 15 of 102

39. The Plaintiff, Tammie D, Brown, Administrator of the Estate of Rodney Brown,
Deceased, hereby incorporates by reference the foregoing Paragraphs 1 through 38 of this
Complaint as though same were fully set forth herein.

40. At all times material hereto, there existed, in full force and effect, an Automobile
Insurance Policy issued by the Defendant, Travelers, to Rodney Brown and Tammie D. Brown,
352 Cassidy Court, Blandon, Pennsylvania 19510 providing coverage in accordance with the
requirements of the Pennsylvania Motor Vehicle Financial Responsibility Law, 75 Pa.C.S.A. §
1701 et seq. A true and correct copy of the Policy is attached hereto and marked Exhibit “B”.

41, | The Automobile Insurance Policy issued by the Defendant, Travelers, to Rodney
Brown and Tammie D. Brown provided $50,000.00/$100,000.00 in underinsured motorist
coverage for two (2) separate motor vehicles at the time of the accident.

42. The Automobile Insurance Policy issued by the Defendant, Travelers, to Rodney
Brown and Tammie D. Brown provided coverage for the following motor vehicles:

(a) 2013 Kia Sorento LX
{b) 2005 Dodge Dakota SLT
See Exhibit “B”.

43, At all times material hereto, the decedent, Rodney Brown, resided with Tammie
D. Brown, his wife.

44, The Automobile Insurance Policy issued by the Defendant, Travelers, to Rodney
Brown and Tammie D. Brown was originally issued effective June 21, 2002.

45. At the time of the inception of the Automobile Policy, the first named insured,

Tammie D. Brown, did sign a Waiver of Stacking of Underinsured Motorist Coverage Limits.

8
Case ID: 190802259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 16 of 102

46. Following the signing of the Waiver of Stacking of Underinsured Motorist
Coverage Limits, Rodney Brown and Tammie D. Brown had other vehicles added to his
Automobile Policy as insured vehicles.

47. With the addition of vehicles to the Automobile Policy, the Defendant, Travelers,
did not obtain additional Waivers of Stacking of Underinsured Motorist Coverage Limits from
the named insured, Rodney Brown and Tammie D, Brown, for each additional vehicle.

48. With the addition of vehicles to the Automobile Policy, Rodney Brown and
Tammie D. Brown did not sign any additional Waivers of Stacking of Underinsured Motorist
Coverage Limits for each additional vehicle.

49. In particular, the Defendant, Travelers, did not obtain a new stacking waiver with
the addition of the 2013 Kia Sorento LX and the 2005 Dodge Dakota SLT to the Automobile
Policy.

50. In particular, Tammie D. Brown did not sign any additional Waiver of Stacking
of Underinsured Motorist Coverage Limits following the addition of the 2013 Kia Sorento LX
and the 2005 Dodge Dakota SLT to the Automobile Policy.

51. The 2013 Kia Sorento LX and the 2005 Dodge Dakota SLT was added to the
Automobile Policy by endorsement namely the issuance of Amended Declarations Pages.

52. The 2013 Kia Sorento LX and the 2005 Dodge Dakota SLT was not added to the
Automobile Policy by operation of any newly acquired vehicle clause.

53. The failure of the Defendant, Travelers, to secure new Waivers of Stacking with the
addition of the 2013 Kia Sorento LX and the 2005 Dodge Dakota SLT to the Automobile Policy

requires that the Defendant, Travelers, to make stacked underinsured motorist coverage available to

9
Case ID: 190802259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 17 of 102

the Plaintiff, Tammie D, Brown, Administrator of the Estate of Rodney Brown, Deceased, under
the Automobile Policy in question for the fatal injuries sustained in the accident.

54. The Defendant, Travelers, has wrongfully, willfully and wantonly refused to provide
stacked underinsured motorist coverage to the Plaintiff, Tammie D. Brown, Administrator of the

Estate of Rodney Brown, Deceased.

55. Section 1738(a) of the Pennsylvania Motor Vehicle Financial Responsibility Law

provides:

(a) Limit for each vehicle.- When more than one vehicle is insured under one or
more policies providing uninsured or underinsured motorist coverage, the stated
limits for uninsured or underinsured coverage shall apply separately to each
vehicle so insured. The limits of coverage available under this subchapter for an
insured shall be the sum of the limits for each motor vehicle as to which the

injured person is an insured.
75 PaC.S.A. § 1738{a).
56. Section 1738(b) Pennsylvania Motor Vehicle Financial Responsibility Law provides:

(b) Waiver.- Notwithstanding the provisions of subsection (a), a named insured
may waive coverage providing stacking or uninsured or underinsured coverage in
which case the limits of coverage available under the policy for an insured shall
be the stated limits for the motor vehicle as to which the injured person is an
insured.

75 Pa.C.S.A. § 1738(b).

57. Section 1738(c) of the Pennsylvania Motor Vehicle Financial Responsibility Law

provides:

(c) More than one vehicle Each named insured purchasing uninsured or
underinsured motorist coverage for more than one vehicle under a policy shall be
provided the opportunity to waive the stacked limits of coverage and instead
purchase as described coverage as described in subsection (b). The premiums for
an insured who exercise such waiver shall be reduced to reflect the different cost
of such coverage.

75 Pa.C.S.A. § 1738(c).

10
Case ID: 190802259

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 18 of 102

58. | The Pennsylvania Courts have held that the addition of a new vehicle to an
unstacked policy by endorsement and/or issuance of Amended Declarations Pages requires that a
new Waiver of Stacking be obtained from the named insured in order for the Waiver to be valid.
See Sackett _v, Nationwide Mutual Insurance Company (‘Sackett I} 919 A.2d 194 (Pa. 2007);
Sackett v. Nationwide Mutual Insurance Company (“Sackett II”) 940 A.2d 329 (Pa, 2007); Sackett

 

vy. Nationwide Mutual Insurance Company (“Sackett III’) 4 A.3d 637 (Pa. Super. 2010).

59. Therefore, in Pennsylvania, the addition of a new vehicle to an existing unstacked
policy by way of endorsement and/or issuance of Amended Declarations Pages requires that a new
Waiver of Stacking be obtained in order to effectuate a valid waiver of stacking of uninsured and
underinsured motorist coverages.

60. Since the Defendant, Travelers, failed to secure additional Waivers of Stacking with
the addition of a new vehicle to the existing unstacked Automobile Policy by endorsement and/or
issuance of Amended Declarations Pages, the Defendant, Travelers, is required to make available
stacked underinsured motorist benefits to the Plaintiff, Tammie D. Brown, Administrator of the
Estate of Rodney Brown, Deceased, under the Automobile Policy in question.

61. The Defendant, Travelers, is required to make stacked underinsured motorist
coverage up to an additional $50,000.00 available to the Plaintiff, Tammie D. Brown,
Administrator of the Estate of Rodney Brown, Deceased.

62. The refusal of the Defendant, Travelers, to make stacked underinsured motorist
coverage available to the Plaintiff, Tammie D, Brown, Administrator of the Estate of Rodney
Brown, Deceased, is unlawful, illegal and in wanton and wiliful disregard of the rights of the

Plaintiff, Tammie D, Brown, Administrator of the Estate of Rodney Brown, Deceased,

il
Case ID: 190802259

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 19 of 102

63. Since the Defendant, Travelers, failed to secure additional Waivers of Stacking with
the addition of new vehicles to the unstacked Automobile Policy by way of endorsement or
Amended Declarations Pages, the Defendant, Travelers, is required to make available stacked
underinsured motorist benefits to the Plaintiff, Tammie D. Brown, Administrator of the Estate of
Rodney Brown, Deceased, under the Automobile Policy in question.

64. The Defendant, Travelers, is required to make stacked underinsured motorist
coverage of up to an additional $50,000.00 in stacked underinsured motorist coverage available to
the Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney Brown, Deceased, for the
additional two {2} vehicles insured at the time of the accident.

65. The refusal of the Defendant, Travelers, to make stacked underinsured motorist
coverage available to the Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney
Brown, Deceased, is unlawful, illegal and in wanton and willful disregard of the rights of the
Plaintiff, Tammie D, Brown, Administrator of the Estate of Rodney Brown, Deceased.

66. The addition of a new vehicle to an existing policy by endorsement and/or issuance
of Amended Declarations Pages requires that a new Waiver of Stacking be obtained in order to
effectuate a valid waiver of stacking of uninsured and underinsured motorist coverages. |

67. The failure of the Defendant, Travelers, to secure new Waivers of Stacking with the
addition of vehicles to the Automobile Policy requires that the Defendant, Travelers, make stacked
underinsured motorist coverage available to the Plaintiff, Tammie D. Brown, Administrator of the
Estate of Rodney Brown, Deceased, under the Automobile Policy in question.

68. Since the Defendant, Travelers, failed to secure additional Waivers of Stacking with

the addition of new vehicles to the Automobile Policy, the Defendant, Travelers, is required to make

12
Case ID: 190802259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 20 of 102

available stacked underinsured motorist benefits to the Plaintiff, Tammie D. Brown, Administrator
of the Estate of Rodney Brown, Deceased, under the Automobile Policy in question.

69. The Defendant, Travelers, maintains the position that the Plaintiff, Tammie D.
Brown, Administrator of the Estate of Rodney Brown, Deceased, is not entitled to recover
stacked underinsured motorist benefits under the Automobile Policy,

70. The Defendant, Travelers, is required to provide stacked underinsured motorist
coverage to the Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney Brown,
Deceased, as a result of its failure to secure new waivers of stacking with the addition of new
vehicles to the Automobile Policy by endorsement or issuance of Amended Declarations Pages.

71. The Defendant, Travelers, has acted wantonly, willfully and in reckless disregard
of the rights of the Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney Brown,
Deceased, in refusing to make stacked underinsured motorist coverage available to him.

72. There is no reasonable basis for the refusal to make stacked or underinsured
motorist coverage available to the Plaintiff, Tammie D. Brown, Administrator of the Estate of
Rodney Brown, Deceased, under the Automobile Policy in question.

73. The Defendant, Travelers, has refused to make stacked underinsured motorist
coverage available to the Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney
Brown, Deceased, with knowledge that its refusal to do so has no basis in law or in fact.

74. The Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney Brown,
Deceased, is entitled to a declaration that he is eligible to recover stacked underinsured motorist
benefits under the Automobile Policy in question.

75. The controversy poses an issue for judicial determination under the Declaratory

Judgment Act.

13

Case ID: 196802259

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 21 of 102

76. The controversy involves substantial rights of the parties to the action.

77. The controversy poses an issue for judicial determination which is not within the
scope of authority of any arbitrator or arbitration panel pursuant to the policy of insurance in
question.

78. A judgment of this Court in this action will serve a useful purpose in clarifying
and settling the legal relations at issue between the parties.

79. A judgment of this Court will determine, terminate and afford relief from the
uncertainty and controversy giving rise to this action.

80. The Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney Brown,
Deceased, and members of the class are entitled to counsel fees as a result of the vexatious and
obdurate conduct of the Defendant, Travelers.

WHEREFORE, the Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney
Brown, Deceased, respectfully requests that the Court enter an Order:

(a) declaring that the Plaintiff, Tammie D. Brown, Administrator of the Estate of
Rodney Brown, Deceased, is entitled to recover stacked underinsured motorist
benefits under the Automobile Policy issued by the Defendant, Travelers
Insurance, to Rodney Brown and Tammie D, Brown in connection with fatal
injuries sustained in the January 5, 2018 motor vehicle accident by reason of
its failure to secure a new Waiver of Stacking with the addition of new
vehicles to the policy by endorsement and/or issuance of Amended
Declarations Pages;

(b) declaring that each member of the class is entitled to recover stacked
uninsured and/or underinsured motorist coverage under the applicable
Automobile Policy by reason of its failure to secure a new stacking Waiver of
Stacking with the addition of new vehicles to the policy by endorsement
and/or issuance of Amended Declarations Pages;

(c) awarding interest, counsel fees and costs; and

(d) such other relief as the Court deems appropriate.

14
Case ID: 190802259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 22 of 102

COUNT II
(Breach of Contract)

81. The Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney Brown,
Deceased, hereby incorporates by reference the foregoing Paragraphs 1 through 80 of this
Complaint as though same were fully set forth herein.

82, At all times material hereto, Tammie D, Brown was the named insured under an
Automobile Policy issued by the Defendant, Travelers, providing coverage in accordance with the
requirements of the Pennsylvania Motor Vehicle Financial Responsibility Law, 75 Pa.C.S.A. § 1701
et seq.

83.  Atall times material hereto, the decedent, Rodney Brown resided in the household
with Tammie D. Brown, his wife.

84. The Automobile Insurance Policy issued by the Defendant, Travelers, to Rodney
Brown and Tammie D. Brown provided $50,000.00/$ 100,000.00 in underinsured motorist coverage
for two (2) separate motor vehicles at the time of the accident.

85. The Automobile Insurance Policy issued by the Defendant, Travelers, to Rodney
Brown and Tammie D. Brown provided coverage for the following motor vehicles:

(a) 2013 Kia Sorento LX
(b) 2005 Dodge Dakota SLT —
See Exhibit “B”.

86. The Defendant, Travelers, has failed to secure a new Waiver of Stacking with the
addition of the 2013 Kia Sorento LX and the 2005 Dodge Dakota SLT to the policy by endorsement
namely the issuance of Amended Declarations Pages and, therefore, is required to provide stacked
underinsured motorist coverage to the Plaintiff, Tammie D. Brown, Administrator of the Estate of

Rodney Brown, Deceased.

15
Case ID: 190802259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 23 of 102

87. The policy of insurance issued by the Defendant, Travelers, to Rodney Brown and
Tammie D. Brown contained an Uninsured/Underinsured Motorist Coverage Endorsement —
Pennsylvania which provides, in pertinent part:

OUR PROMISE

If uninsured motorist coverage is indicated on the “Declaration”, “we” will pay

damages for bodily injury that the law entitles “anyone we protect” or the legal

representative of “anyone we protect” to recover from the owner or operator of an

“uninsured motor vehicle”, If underinsured motorist coverage is indicated on the

“Declarations”, “we” will pay damages for bodily injury that the law entitles “anyone

we protect” or the legal representative of “anyone we protect” to recover from the

owner or operator of an “underinsured motor vehicle”.

See Exhibit “B”, Uninsured/Underinsured Motorist Coverage Endorsement ~ Pennsylvania, p. 2.

88. The Uninsured/Underinsured Motorist Coverage Endorsement — Pennsylvania
defines “anyone we protect” as, inter alia:

“Anyone we protect” means:

1. “you” and any “relative”;

See Exhibit “B”, Uninsured/Underinsured Motorist Coverage Endorsement - Pennsylvania, p. 1.

89, The Automobile Policy issued by the Defendant, Travelers, defines “you” as the
“subscriber” identified as a named insured on the “Declarations” and other identified as Named
Insured(s) on the “Declarations”. See Exhibit “B”, Automobile Policy, p. 3.

90, The subscriber identified as the named insured on the Declarations is Rodney Brown
and Tammie D. Brown.

91. The Automobile Policy issued by the Defendant, Travelers, defines “relative” as
follows:

“Relative” means a “resident” of “your” household who is a:

I. person related to *you” by blood, marriage or adoption, or

2. _. ward or any other person under 21 years oid in “your” case.

16
Case ID: 190802259

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 24 of 102

See Exhibit “B”, Automobile Policy, p. 2.
92. At the time of the accident, the decedent, Rodney Brown resided with the named
insured, Tammie D. Brown, his wife.
93, The Automobile Policy issued by the Defendant, Travelers, defines “underinsured
motor vehicle” as follows:
“Underinsured motor vehicle” means a “motor vehicle” for which the limits of available
liability bonds or insurance or self-insurance at the time of the accident are insufficient to
pay losses and damages.

See Exhibit “B”, Uninsured/Underinsured Motorist Coverage Endorsement — Pennsylvania, p. 1.

94, The vehicle operated by David Zalonka at the time of the January 5, 2018 motor
vehicle accident was an underinsured motor vehicle.

95. ‘The Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney Brown,
Deceased, is entitled to recover underinsured motorist benefits from the Defendant, Travelers, as
a result of the fatal injuries sustained by the Plaintiff's decedent in an January 5, 2018 motor
vehicle accident.

96. The January 5, 2018 motor vehicle accident was the result of the negligence and
carelessness of David Zalonka in the operation of her motor vehicle.

97, The negligence and carelessness of David Zalonka consisted of, but was not
limited to:

(a) failing to keep @ proper lookout;

(b) failing to maintain control of her vehicle;

(c) operating her vehicle at an excessive rate of speed;
(d) failing to maintain an assured clear distance;

(e) causing her vehicle to leave the roadway and roll over several times;

17
Case ID: 190802259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 25 of 102

(f} violating the ordinances and laws of the Commonwealth of Pennsylvania
with respect to the operation of motor vehicles;

(g) such other negligence and carelessness as may be developed more fully
during discovery.

98. The negligence and carelessness of David Zalonka was the cause of the fatal injuries
sustained by the Plaintiff’s decedent, Rodney Brown,

99, The Plaintiffs decedent, Rodney Brown, sustained fatal injuries in the accident as a
result of the negligence and carelessness of David Zalonka.

100. The Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney Brown,
Deceased, is entitled to recover wrongful death damages as underinsured motorist benefits from
the Defendant, Travelers, as a result of the fatal injuries sustained by the decedent, Rodney
Brown, in the January 5, 2018 motor vehicle accident.

101. The Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney Brown,
Deceased, is entitled to recover survival action damages as underinsured motorist benefits from
the Defendant, Travelers, as a result of the fatal injuries sustained by the decedent, Rodney
Brown, in the January 5, 2018 motor vehicle accident.

102, At the time of the January 5, 2018 motor vehicle accident, the Automobile Policy
issued by the Defendant, Travelers, provided coverage for two (2) motor vehicles.

103. The Defendant, Travelers, has tendered and paid the unstacked $50,000.00 limit of
underinsured motorist coverage under the Automobile Policy.

104. The Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney Brown,
Deceased, is entitled to recover an additional $50,000.00 in stacked underinsured motorist

benefits under the policy of insurance issued by the Defendant, Travelers, in connection with the

18
Case ID: 190802259

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 26 of 102

fatal injuries sustained by the decedent, Rodney Brown, in the January 5, 2018 motor vehicle
accident.

105. The Defendant, Travelers, has breached the terms, agreements, promises and
provisions of the Automobile Policy issued to Rodney Brown and Tammie D. Brown by failing
to make payment of the additional $50,000.00 in stacked underinsured motorist benefits,

106. The Defendant, Travelers, has breached the terms, agreements, promises and
provisions of Automobile Policies issued to each member of the class by failing to make
payment of stacked uninsured and/or underinsured motorist benefits in an amount which is fair
and reasonable and compensates his/her for their loss.

107. The Defendant, Travelers, has wantonly, willfully and recklessly breached its
contractual obligations to the Plaintiff, Tammie D. Brown, Administrator of the Estate of
Rodney Brown, Deceased, by failing to make payment of the additional stacked $50,000.00 of
underinsured motorist benefits.

108. The Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney Brown,
Deceased, is entitled to recover an additional $50,000.00 in stacked underinsured motorist
benefits from the Defendant, Travelers, under the Automobile Policy issued to Rodney Brown
and Tammie D. Brown.

WHEREFORE, the Plaintiff, Tammie D, Brown, Administrator of the Estate of Rodney
Brown, Deceased, respectfully requests that the Court enter an Order:

(a) awarding an additional $50,000.00 in stacked underinsured motorist benefits to the

Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney Brown,
Deceased; and

(b) awarding stacked uninsured and/or underinsured motorist benefits to each member of
the class.

19
Case ID: 190802259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 27 of 102

COUNT III
(Bad Faith — Common Law and Statutory)

109, The Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney Brown,
Deceased, hereby incorporates by reference the foregoing Paragraphs 1 through 108 of this
Complaint as though same were fully set forth herein.

110, The Automobile Policy issued by the Defendant, Travelers, to Rodney Brown and
Tammie D. Brown contains an implied covenant of good faith and fair dealing.

111. The Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney Brown,
Deceased, is entitled to recover extra-contractual bad faith damages from the Defendant,
Travelers, for its breach of the implied covenant of good faith and fair dealing.

112. The Defendant, Travelers, has breached the implied covenant of good faith and
fair dealing by failing to make payment of the additional $50,000.00 in stacked underinsured
motorist coverage to the Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney
Brown, Deceased.

113. The Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney Brown,
Deceased, is entitled to recover from the Defendant, Travelers, all direct and consequential
damages as a result of the breach of the implied covenant of good faith and fair dealing
contained in the policy.

114. The Plaintiff, Tammie D, Brown, Administrator of the Estate of Rodney Brown,
Deceased, is entitled to recover all extra-contractual bad faith damages from the Defendant,
Travelers, by reason of the breach of statutory good faith duties.

115. The Defendant, Travelers, has breached the Bad Faith Statute, 42 Pa.C.S.A. §

8371, by reason of its refusal to pay the additional, stacked $50,000.00 in underinsured motorist

20
Case ID: 190802259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 28 of 102

benefits to the Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney Brown,
Deceased.
116. The Pennsylvania Bad Faith Statute, 42 Pa.C.S.A. § 8371, provides:
In an action arising under an insurer policy, if the
court finds that the insurer has acted in bad faith toward the
insured, the court may take all of the following actions:
(1) Award interest on the amount of the claim
from the date the claim was made by the
insured in an amount equal to the prime rate
of interest plus 3%.

(2) Award punitive damages against the insurer.

(3) Assess court costs and attorneys fees against
the insurer.

42 Pa.C.S.A. § 8371.

117. The Defendant, Travelers, has acted in bad faith and in violation of 42 Pa.C.S.A. §
8371 in refusing to pay and/or acknowledge its obligation to pay stacked underinsured motorist
coverage to the Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney Brown,
Deceased.

118. The Defendant, Travelers, has acted in bad faith and in violation of 42 Pa.C.S.A. §
8371 in refusing to pay and/or acknowledge its obligation to pay stacked uninsured and/or
underinsured motorist coverage to each member of the class.

119. The Defendant, Travelers, has acted in bad faith in ignoring the law of the Courts of
Pennsylvania in Sackett v. Nationwide Mutual Insurance Company (“Sackett I”) 919 A.2d 194 (Pa.

2007); Sackett v. Nationwide Mutual Insurance Company (“Sackett 17} 940 A.2d 329 (Pa. 2007),

Sackett v. Nationwide Mutual Insurance Company (“Sackett IIT”) 4 A.3d 637 (Pa, Super. 2010).

21
Case ID: 190802259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 29 of 102

120. The Defendant, Travelers, has acted in bad faith and in violation of 42 Pa.C.S.A. §
8371 in wantonly, willfully and in reckless disregard of the rights of Tammie D. Brown,
Administrator of the Estate of Rodney Brown, Deceased, refusing to acknowledge his right to
recover stacked underinsured motorist benefits under the Automobile Policy.

121. The Defendant, Travelers, has acted in bad faith and in violation of 42 Pa.C.S.A. §
8371 in wantonly, willfully and in reckless disregard of the rights of the members of the class
refusing to acknowledge his/her right to recover stacked uninsured and/or underinsured motorist
benefits under the appropriate policy.

122. The Defendant, Travelers, has further acted in bad faith and in violation of 42
Pa.C.S.A. § 8371 in failing to make payment of a fair and reasonable amount of underinsured
motorist benefits to the Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney
Brown, Deceased, and each member of the class, by, inter alia:

(a) —_ engaging in unfair or deceptive acts or practices;

(b) failing to acknowledge its obligation to pay stacked underinsured motorist
benefits to the Plaintiff, Tammie D. Brown, Administrator of the Estate of
Rodney Brown, Deceased;

(c) failing to acknowledge its obligation to pay stacked uninsured and/or
underinsured motorist benefits to each member of the class;

(d) failing to fully, fairly and promptly evaluate the underinsured motorist
claims of the Plaintiff, Tammie D. Brown, Administrator of the Estate of
Rodney Brown, Deceased;

(a) failing to fully, fairly and promptly evaluate the uninsured and/or
underinsured motorist claims of each member of the class;

(f) failing to offer a fair and reasonable amount of underinsured motorist
benefits to the Plaintiff, Tammie D, Brown, Administrator of the Estate of
Rodney Brown, Deceased, to fully and fairly compensation him for his loss;

(g) failing to offer a fair and reasonable amount of underinsured motorist
benefits to each member of the class to fully and fairly compensation them

22
Case ID: 190802259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 30 of 102

for their loss:

(h) failing to effectuate a prompt and fair settlement of the underinsured motorist
claims of the Plaintiff, Tammie D. Brown, Administrator of the Estate of
Rodney Brown, Deceased;

(D failing to effectuate a prompt and fair settlement of the uninsured and/or
underinsured motorist claims of each member of the class;

@) failing to properly and fairly resolve the underinsured motorist claim of the
Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney
Brown, Deceased;

(k) failing to properly and fairly resolve the uninsured and/or underinsured
motorist claim of each member of the class;

{l) violating the Unfair Insurance Practices Act, 40 P.S. § 1171.1 et seq,;

(m) acting in a dilatory and obdurate manner in the handling and defense of the
individual and class claims in this litigation, both before and during the
pending lawsuit;

(n) _ wantonly and willfully disregarding the rights of the Plaintiff, Tammie D.
Brown, Administrator of the Estate of Rodney Brown, Deceased;

(0) wantonly and willfully disregarding the rights of each member of the class;

(p} recklessly disregarding the right of the Plaintiff, Tammie D. Brown,
Administrator of the Estate of Rodney Brown, Deceased, to recover stacked
underinsured motorist benefits;

(q) wrongfully advising the Plaintiff, Tammie D. Brown, Administrator of the
Estate of Rodney Brown, Deceased, that he is not entitled to stack
underinsured motorist benefits;

® wrongfully advising each member of the class that he/she is not entitled to
stack uninsured and/or underinsured motorist benefits;

(s} violating the Unfair Claims Settlement Practices, 31 Pa. Code § 146.1 et
Seq.;

(t) recklessly disregarding the rights of each member of the class to recover
stacked uninsured and/or underinsured motorist benefits;

{u) elevating its own interests above those of the Plaintiff, Tammie D. Brown,
Administrator of the Estate of Rodney Brown, Deceased;

23
Case ID: 190802259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 31 of 102

(v) elevating its own interests above those of each member of the class;

(w) breaching the duty of good faith and fair dealing;

(x) breaching the fiduciary duties owed to the Plaintiff, Tammie D. Brown,
Administrator of the Estate of Rodney Brown, Deceased, and each member

of the class;

(y) violating the statutes and regulations governing the actions and practices of
insurers in Pennsylvania;

(z) violating its own internal policies, procedures, practices and guidelines for
the handling of underinsured motorist claims; and

(aa) such other acts or omissions as may be developed during discovery,

123. The Defendant, Travelers, is liable for payment of interest, fees, costs and punitive
damages to the Plaintiff, Tammie D, Brown, Administrator of the Estate of Rodney Brown,
Deceased, for the bad faith conduct in handling and adjusting his underinsured motorist claim.

124, The Defendant, Travelers, is liable for payment of all actual damages and
consequential damages to the Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney
Brown, Deceased, for the wanton, willful and reckless bad faith conduct in handling and refusing to
fairly adjust, evaluate and settle the underinsured motorist claims of the Plaintiff, Tammie D.
Brown, Administrator of the Estate of Rodney Brown, Deceased.

WHEREFORE, the Plaintiff, Tammie D. Brown, Administrator of the Estate of Rodney
Brown, Deceased, respectfully requests that the Court enter an Order awarding actual damages,
consequential damages, interest, counsel fees, costs and punitive damages to the Plaintiff, Tammie

D. Brown, Administrator of the Estate of Rodney Brown, Deceased, and each member of the class.

24
Case ID: 190802259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 32 of 102

RESPECTFULLY SUBMITTED:
B-aAo-l q BY:  /s/ Christian J. Hoey, Esquire

CHRISTIAN J. HOEY, Esquire
PA Attorney LD. #70999

50 Darby Road

Paoli, PA 19301

610-647-5151

FAX: 610-993-8472

Attomey for Plaintiff

25
Case ID: 190802259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 33 of 102

ATTORNEY VERIFICATION

I, Christian J. Hoey, Esquire, hereby swear or affirm that I am Counsel for Plaintiff, Tammie
D. Brown, and that I am authorized to make this statement on behalf of Plaintiff. I hereby verify
that the facts set forth in the foregoing Complaint are true and correct to the best of my knowledge,
information and belief. This statement is made subject to the penalties of 18 PA. C.S.A. §4904

relating to unsworn falsification to authorities.

Date: AF SNARK

CHRISTIAN J. HOEY, ESQUIRE”
Attorney for Plaintifé,

Tammie D. Brown, as Administratrix of
the Estate of Rodney Brown

 

 

 

Case ID: 190802259
Case 5:19-cv-05600-JDW “Document 1 Filed 11/27/19 Page 34 of 102

    
 

ae.
rad ‘by the
1\ Records

faa am

LE
Filed and |

  
 
 
 

 

 

 

EXHIBIT “A”

 

Case ID: 190802259
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 35 of 102

Commonwealth of Pennsylvania - Short Certificate
County of Berks

 

I, Larry Modagiia, Register for the Probate of Wills and
Granting Letters of Administration in and for Berks County, do
hereby certify that on danusty 23, 2018, LETTERS OF
ADMINISTRATION in common form were granted by the

Register of said County, on the estate of

RODNIY GENE BROWN, late of MATDENCREEK
TOWNSIHP in said county, deceased, to ‘(RAMIMEE D, BROWN _

and that same has not since been revoked.

 

IN TESTIMONY WHEREOR, | have here unto set my hand and affixed the seal of said office
at BERKS, PENNSYLVANIA, on January 24, 2078,
File Nar oG18-01n4
Date of Death : January 05, 2018
§.S. #3 2OS8-H 24075

 

NOT VALID WITHOUT OFFICIAL SIGNATURE AND SEAL OF OFFICE

Case ID; 190802259

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 36 of 102

 

 

6 HT AS[ae Claw) Morte lyin. 338 GaP bere’

‘ Aa.
Coxe) moe BI" TRAVELERS |

4 AUTOMOBILE POLICY CONTINUATION DECLARATIONS
1, Named Insured . Your Agency’s Name and Address
TAMMIE D. & RODNEY G. BROWN FA INSURANCE
352 CASSIDY COURT 30 © LANCASTER AVE

“BLANDON PA 19510 SHILLINGTON PA 19607
gl? tke SHA CORR
rth ten sey ff dudes. G77

renee - a *
y o7 5: @F youn Policy Number : 947261105 101 1 For Policy Service Call 620-775-0333
Your Account Number: 947262105 For Claim Service Call 1-s800-cLare33

 

   

é¥) 2. Your Total Premium for the Policy Period is $784.00,
The policy period is from January 7, 2018 to July 7, 2018.

3. Your Vehicles Identification Numbers

1 2013 KIA SORENTO LX 5SXYRICA62DG6310929
2 2005 DODGE DAKOTA SLT IDTHW42NES5S209602

   

51

   

 

4, Coverages, Limits of Liability and Premiums
Insurance is provided only where a premium is shown for the coverage.

*I¥ COLLISION COVERAGE IS PROVIDED UNDER THIS POLICY, COVERAGE EXTENDS
©O VERICLES” WRICH YOU RENT FOR 30 DAYS UNDER A RENTAL CAR COVERAGE
AGREEMENT. PLEASE REMEMBER THAT COLLISION COVERAGE DOES NOT PAY FOR
LOSS OF USE, PLEASE CONTACT YOUR TRAVELERS AGENT OR REPRESENTATIVE IF
YOU HAVE QUESTIONS. IF YOU DO NOT CARRY COLLISION INSURANCE, THIS POLICY
DOES NOT PAY FOR DAMAGE %O RENTAL VEHICLES. *

2

13 KIA oS DODGE
SORENTO LX DAKOTA SLT

A - Bedily Injury
$100,000 each person § 93 $ 77
$300,000 each accident

B ~ Property Damage

$50,000 each accident 71 58
D7 - Uninsured Motorists
———— (Bodily Injury) Non-Stacked
$50,000 each person 9 9

$100,600 each accident
See Endorsement A37045
ns ~ Underinsured Motorista~
(Bodily Injury) Non-Sta ad
$50,000 each person 35 35
LO $100,000 each accident

See Endorsement A37045

. Me OE —_——
Case ID: 190802259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 37 of 102

 

4, Coverages, Limits of Liability and Premiums (continued) NS
13 KIA 05 DODGE Se
SORENTO LX DAKOTA SLT NN
%
e ~ Collision ’
Actual Cash Value less 425 91
§500 deductible
Fr ~ Comprehensive
{Other than Collision)
Actual Cash Value less 44 41

§50 deductible

G - Extended Transportation Expense
$20 per day/$600 maximum & &

QB ~ First Party Benefits Coverage
Full Tort Option 29 16
See Endorsement A37022

R - Added First Party Benefits 21 12
44-Increased Medical Expenses
$10,000
Bi-Income Loss
Maximum Amount/Monthly Amount
$25 ,000/$1,500
See Endorsement AST022

Readside Assistance Coverage
15 miles 3 3
See Endorsement A00450

 

Subtotals for your vehicles: $436 $348

Total Premium for This Policy: $784

 

5. Information Used to Rate Your Policy

Discounts Included in Your Premium

Anti Theft Device 13 KIA
SORENTO LX
Passive Restraint 13 KIA O05 DODGE

SORENTO EX DAKOTA SLT
Multiple Cars

Account Discount

Case ID: 190802259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 38 of 102

EXHIBIT “B”

Case ID: 190802259

 

 
Hie

Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 39 of 102

Mn.
TRAVELERS J

Named Insured: TAMITE D. & RODNEY G, BROWN
Policy Number: 947261105 101 2

Policy Period: July 7, 2017 to January 7, 2028.
Issued On: June 9, 2017

 

FOR YOUR INFORMATION (continued)

YOU MAY PURCHASE UNINSURED AND/OR UNDERINSURED MOTORISTS COVERAGE
AT ANY AVAILABLE LIMITS FROM $15,000/$30,000 UP TO YOUR BODILY
INJURY LIABILITY LIMITS. YOU MAY REJECT THESE COVERAGES ENTIRELY.

ACCIDENT FORGIVENESS: (Insuring with TRAVELERS can save you money)
If you've been a TRAVELERS auto policyholder for at least 5 years and haven't
had an at fault aceident in the last 5 years, TRAVELERS will forgive your next
at fault aceident; no points will be charged.

Page 5 of 5

PL-TFQ2 644 S18/00HD18 001820/00224 F811GAS5 6808 08/00/17

Case ID: 19080225

oO

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 40 of 102

rN
TRAVELERS J

This is to certify that this is a reproduction, from the
company’s records, of the insurance policy between the
insured and the insuring company as described on the
Declarations Page. It is a full, true and complete
reproduction of the insurance policy. No insurance ts
afforded hereunder.

Signature:

Blete, Glue

Date: 4.20.2018

Case ID: 19080224

 

 

 
ai

Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 41 of 102

 

AMENDMENT OF POLICY PROVISIONS - PENNSYLVANIA

 

lL DEFINITIONS
The Definitions sectlon is amended as follows:

A. The provision J.4, of the definition of "your
covered auto" is replaced by the following:

4, Any auto or “trailer" you do not own while
used as a temporary substitute for any
other vehicle deseribed in this definition
which is out of normal use because of its:
a, Breakdown;

b, Repair;

ce, Servicing;
Loss;
Destruction; or
Being inspected or transported by a
motor vehicle dealer as defined in the
Pennsylvania Board of Vehicles Act,
This provision (f.4,) docs not apply to the
Damage To Your Auto Section.

B. The following definitions are added:

“Serious injury" means a personal injury re-
sulting in death, serious impairment of body
function or permanent serious disfigurement.

"Economic loss" means medical and other out-
of-pocket expenses.

"Noneconomic loss" means pain and suffering
and other nonmonetary damages,

(1, TORT LEABILITY INSURANCE OPTIONS
The following provisions are added:
A, LIMITED TORT OPTION

If the Declarations shows that Coverage QA is
ptovided, the Limited Tort Option applies.

~ Each “insured” who is bound by this option
may seek compensation only for "economic
loss" suffered because of "bodily injury"
caused by accident as the consequence of the
fault of another person, However, each
"insured" may recover damages as if the
“ingured" damaged had elected the Full Tort

me o

Option:
" ...4, Ifthe bodily injury suffered is a "serious
injury"; or

Z. With respect to claims against a person in
the business of designing, manufacturing,
repairing, servicing or otherwise maintain-

PL-6735 14416

Page 1 of 4

ing motor vehicles arising out of a defect
in such motor vehicle which is caused by
or not corrected by an act ot omission, in
the course of such business, other than a
defect in a motor vehicle which is operated
by such business; or

3. If injured while occupying a motor vehicle
other than a private passenger motor vehi-
cle as defined in the Pennsylvania Motor
Vehicle Financial Responsibility Law of
1984, as amended; or

4. Ifthe person at fault:

a, is convicted, or accepts Accelerated
Rehabilitative Disposition for driving
under the influence of alcohol or a
controlled substance in that accident;
or

b. is operating a motor vehicle registered
in another state; or

c, intends to cause intentional injury; or

d. has not maintained financial responsi-
bility as required by Pennsylvania law;
provided that nothing in Paragraphs a, through
d. shall affect the limitation placed on a person
against recovering noneconomic damages
under Uninsured Motorists or Underinsured
Motorists Coverage.

B. FULL TORT OPTION

If the Declarations shows that Coverage QB is
provided, the Full Tort Option applies, Bach
"insured" bound by this option may seek
compensation for "noneconomic Joss" claimed
and "economic loss" suffered because of bodily
injury caused by accident as the consequence
of the fautt of another person.

C, WHO IS AN INSURED

As used in this section (I, an "insured" means
you, any “family member" or a minor in the
custedy of either you or any “family member",

D. OTHER INSURANCE

1. Ifyou are an “insured” under more than
one liability insurance policy, and the
policies have conflicting tort options, the

_ policy providing the Full Tort Option
applies,

Endorsement Symbol Number
A37015

@® 2016 Tha Travalers Indemnity Company, All rights reserved,
Includes copyrighted matarial of insurance Services Office, Inc, with lls permission.

O01926/90224 FOI1GASS 8906 06/09/17

Case ID: 190802259

 

 
HHT |

Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 42 of 102

This exclusion (2,) does not apply to a ve-
hicle used for a:
a, Share-the-expense car pool;
b. Charitable purpose; or
c. Volunteer purpose.
C. Exclusion 12. is added:

12. Sustained while "occupying" "your cov- —
ered auto” during a period it is rented or
leased by you to others. However, this ex-
clusion (12.) does not apply to you or a
"family member",

D. The Other Insurance provision is replaced by
the following:

OTHER INSURANCE

If there is other applicable auto medical pay-
ments insurance available, any insurance we
provide shall be excess over any other applica-
ble auto medical payments insurance, if more
than one policy applies on an excess basis, we
wil! bear our proportionate share with other
collectible auto medical payments insurance,

V. DAMAGE TO YOUR AUTO

The Damage to Your Auto Section is amended as
follows:

A. Paragraph E, of the Insuring Agreement is re-
- placed by the following:

E. “Non-owned auto" means:

1, Any private passenger auto, pickup,
van or "trailer" not owned by or fur-
nished or available for the regular use
of you or any “family member” while
in the custody of or being operated by
you or any “family member"; or

2. Any auto or "trailer" you do not own
while used as a temporary substitute
for "your covered auto" which is out
of normal use because of its:

Breakdown;

Repair;

Servicing;

Loss;

Destruction; or

Being inspected or transported by
a motor vehicle dealer as defined

in the Pennsylvania Board of
Vehicles Act.

Ho ao Fp

PL-G736 11-16

B, Tho Other Sources of Recovery provision is
replaced by the following:

OTHER SOURCES OF RECOVERY

If other sources of recovery also cover the loss,
we will pay only our share of the loss. Our
share is the proportion that our-fimit of liabil-
ity bears to the total of all applicable limits.

Any insurance we provide with respect to a
"non-owned auto" shall be excess over any
other collectible source of recovery including,
but not limited to:

1. Any coverage provided by the owner of the
"non-owned auto";

2 Any other applicable physical damage in-
‘suratice; :

3, Any other source of recovery applicable to
the loss,

However, any insurance we provide for a
"non-owned aulo" while used as a temporary
substitute for "your covered auto" that is pro-
vided by a motor vehicle dealer as defined in
the Pennsylvania Board of Vehicles Act, shail
be primary,

C, Exclusion 1, is replaced by the following:

1. Loss to "your covered auto” or any "non-
owned auto" which occurs while it is being
used, or during the period of time it is
available for hire, as a public or livery
conveyance, This exclusion (1.) applies
whether or not there is:

a, A passenger "occupying" the vehicle;
or

b. Property being transported for a fice in
or upon the vehicle,

This exclusion (1.} does not apply to a ve-

hicle used for a:

a, Share-the-expense car pool;

b, Charitable purpose: or

c. Volunteer purpose,

D. Exclusion 16. is added:

16, Loss to “your covered auto" during a
period it is rented or leased by you to
others. However, this exclusion (16.) does
not apply to the operation of "your covered
auto" by you ora "family member",

Endorsement Symbol Number

Page 3 of 4 AI7015

. © 2016 The Travelers Indemnity Company, All rights reserved,
Includes copyrighted material of Insurance Services Office, Inc, with Its parmission, .

OO1826/00224 FOI1GASE 8000 OA/OONTT

Case ID: 19080225

 

a

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 43 of 102

VI. GENERAL PROVISIONS
The General Provisions are amended as follows:

A. Sections A., B., and C. of the Termination
provision are replaced as follows:

A. Cancellation. This policy may be can-
celled during the policy period as follows:

1, The named insured shown on the Dec-
larations may cancel by:

a, Returning this policy to us; or
b. Giving us advance written notice

of the date cancollation is to take
effect,

2. We may cancel by mailing to the
named insured shown in the
Declarations at the address shown in
this policy:

a. Atleast 15 days notice of cancel-
lation:

(1) Ifnotice is effective within the
first 60 days this policy is in
effect and this is not a renewal
or continuation policy;

(2} For nonpayment of premium;

(3) If the driver's license of the
nated insured shown in the
Declarations has been sus-
pended or revoked after the of-
fective date if this policy has
been in effect less than one
year; or if the policy has been
in effect longer than one year,
‘since the last anniversary of
the original effective date; or

b. Atleast 60 days notice if the poli-
cy was obtained through material
misrepresentation,

Our right to cancel this policy is subject to
the limitations contained in the applicable
Pennsylvania Statutes,

B, Nonrenewal, If we decide not to renew or
continue this policy, we wilt mail notice at

least 60 days before the expiration dato of
the policy to the named insured shown in
the Declarations page at the address shown
on that page.

If the policy period is other than | year,
we will have the right not to continue it on-
ly at each anniversary of its original effec-
tive date. If that date is the 29", 30", or
31" of a month, we may consider the first
day of the next month to be this anniver-

sary.
However, our right to nonrenew this policy
is subject to the limitations contained in
the applicable Pennsylvania Statutes.

C. Automatic Termination, The policy will
automaticafly terminate on the expiration
date of any annual policy period without
notice if you fail to pay when due any
premium installment for this policy or its
continuation whether payable directly to
us, of through a premium finance plan or
credit extension.

This policy, if not already terminated
under the terms of this condition, will
automatically terminate without notice on
the effective date of any other automobile
insurance policy, but only for any vehicle
described in both policies.

The following provision is added:

CONSTITUTIONALITY CLAUSE

The premium for, and the coverages of, this
policy have been established in reliance upon
the provisions of the Pennsylvania Motor
Vehicle Financial Responsibility Law. In the
event a court, from which there is no appeal,
declares or enters a judgment the effect of
which is to render the provisions of such
statute invalid or unenforceable in whole or in
part, we will have the right to recompute the
premium payable for the policy and void or
amend the policy provisions, subject to the
approval of the Insurance Commissioner.

Endorsement Symbol Number

 

 

PL-6738 11-16 Page 4 of 4 AITOIS
© 2016 The Travelers indemnity Company. All rights reserved,
includes copyrighted matertal of Insurarica Services Office, Inc. with ite permisaton.

Case ID: 19080224

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 44 of 102

 

FIRST PARTY BENEFITS COVERAGE - PENNSYLVANIA

 

The provisions of the Policy apply unless modified
by this endorsement. ‘

I, DEFINITIONS

With respoct to all First Party Benefits
Coverage:

'The act" means the Pennsylvania Motor
Vehicle Financial Responsibility Law of
1984, as amended.

In addition, the following words and phrases
are defined for all First Party Benefits
coverage.

"Accidental death" means the death of you or

‘ any family member from “bodily injury" caused
by accident, if the death occurs within 24
months from the date of the accident.

‘Bodily injury" means accidental bodily harm to
a person and that person's resulting iliness, dis-
ease or death.

"Funeral expense" means reasonable expenses
incurred for, and directly related to, the
funeral, burial, cremation or other form of dis-
position of the remains of the deceased in-
sured, The expenses must be incurred as a
result of the death of the “insured” and within
24 months from the date of the accident.

“Income loss" means cighty (80%) percent of
gross income actually lost by an "insured", "In-
come toss” also means reasonable expenses ac-
tually incurred for hiring:

(a) a substitute to perform the work a self-
employed "insured" would have performed
except for “bodily injury’, or

(b) special help, thereby enabling a person to
work, thereby reducing foss of gross in-
come,

"Income loss'' does not include:

_ (a) loss of expected income for any period fol-
lowing the death of an insured; or

(b) expenses incurred for services performed
__ following the death of an "insured"; or

TIC
PL-6736 12-88

Page { of §

(c) any loss of income during the first five (5)
working days the "insured" did not work
after the accident because of the "bodily in-
jury".

"Insured" means:

1. you or any "family member",

2. any other person:
a, while "occupying" “your covered
auto™ or
b, while a pedestrian if injured asa
result of an accident in
Pennsylvania involving “your
covered auto",

If "your covered auto" is parked and un-
occupied it is not a "motor vehicle" in-
volved in an accident unless it was
parked in a manner as to create an un-
reasonable risk of injury,

"Medical expenses" means reasonable and
necessary charges incurred for:

(a) medicai treatment, including but not
limited to;
{1} medical, hospital, surgical, nursing and
dental services;
(2) medications, medical supplies and pros-
thetic devices; and

(3) ambulance;
(b) medical and rehabilitative services, includ-

ing but not limited to:

(1) medical care;

(2) licensed physical therapy, vocational
rehabilitation and occupational therapy;

(3) osteopathic, chiropractic, psychiatric
and psychological services; and

(4) optometric services, speech pathology
and audiology,

(c) non-medical remedial care and treatment
rendered in accordance with a recognized
religious method of healing,

All medical treatment and medical and
rehabilitative services must be provided by or
prescribed by a person or facility approved by
the Department of Health, the equivalent

Endorsement Symbol Number
A37021

Case ID: 19080225

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 45 of 102

governmental agency responsible for health
programs or the accrediting designee of a
department or agency of the state in which
those services are provided.

Payment of "medical expenses" inourred after
18 months from the date of the accident caus-
ing “bodily injury" shall be made only if within
18 months from the date of the accident, it is
ascertainable with reasonable medical prob-
ability that further expenses may be incurred as
a result of the injury.

"Motor vehicle" means a self-propelled vehicle,
operated or designed for use upon public
roads, However, "motor vehicle" does not in-
clude a vehicle operated:

1, By musoular power; or

2, On rails or tracks.
"Named insured” means the person or organiza-
tion named in Item 1 in the Declarations.
"Your covered auto" means a ‘motor vehicle".

1. to which liability coverage under this
policy applies and for which a specific
premium is charged; and

2, for which you maintain First Party
Benefits coverage as required under
"the act",

H. BENEFITS

A COVERAGE QA* — BASIC FIRST
PARTY BENEFIT
COVERAGE QB** — BASIC FIRST
PARTY BENEFIT

*Indicates that the limited tort option
described in “the act" was selected.

**Indicates that the full tort option
described in "the act" was selected.

We will pay Basic First Party Benefits con-
sisting of Basic "Medical Expenses" to or
for an insured who sustains "bodily injury”
caused by accident arising out of the main-
tenance or use ofa "motor vehicle*, Our
Limit of Liability for Basic "Medical Expen-
ses" is $5,000. ,

TIC
PL-6736 12-86

Page 2 of 5

B, COVERAGE R - ADDED FIRST PARTY
BENEFITS

If Coverage R appears in the Declarations,
we will pay in addition to the Basic First
Party Benefit, Added First Party Benefits
to or for an "insured" who sustains "bodily
injury" caused by an accident arising out of
the maintenance or use of a "motor
vehicle”. Added First Party Benefits consist
of the following if shown as applicable in
the Declarations:

l. Increased "medical expenses",

2. "Income loss's

3. "Funeral expense"; and

4. "Accidental death".

1, Option A (INCREASED MEDICAL
EXPENSES). This option applies if op-
tion "A4", "A5", "AG", or "A7" appears
in the Declarations following Coverage
R,

The Limit of Liability for the Basic
Medical Expenses is increased to the
amount shown in the following
schedule for the "A" option shown in
the Declarations.

A Option Schedule
Option Amount
A4 $10,000
AS $25,000
A6 $50,000
Al $100,000

2, Option B (INCOME LOSS). This op-
tion applies if option "B4", "BS", "Be",
"B7", or "BS" appears in the Declara-
tions following Coverage R.

The Limit of Liability for “income loss"
is the "Maximum Amount" shown in
the following scheduie for the "B" op-
tion shown in the Declarations, The
Limit of Liability for any one month is
the "Monthly Amount" shown for that
option in the following schedule.

Endorsement Symbol Number
A37021

Case ID: 19080224

oO

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 46 of 102

 

B Option Schedule "total limit" is the most we will pay asa
. result of "bodily injury” to any one “in-
. Maximum = Monthly sured" as the result of any one acci-
Option Amount Amount ‘ dent. However, the most we will pay
B4 $15,000 $1,500 for:
BS $5,000 $1,000 A. "Funeral Expense" is $2,500.
B6 $15,000 $1,000 B, "Accidental Death" is the amount
B7 $25,000 $1,500 shown as "Accidental Death"
BS $50,000 $2,500 Benefit in the following schedule
3. Option C (FUNERAL EXPENSE). for that option.
This option applics if option "C6" or HJK and L Option Schedul
7" appears in the Declarations fol- an P “eo
lowing Coverage R, Total Accidental
The Limit of Liability for “funeral ox- Option Limit Death Benefit
pense" is the amount shown in the fol- H $50,000 $10,000
lowing schedule for the "C" option J $100,000 $10,000
shown in the Declarations. K $177,500 $25,000
Cc Optien Schedule L $277,500 $25,000
Option Amount We will only pay for expenses or toss incurred
within three years from the date of the acci-
C6 $4,500 dent.
“7 $2,500 EXCLUSIONS
4, Option D (ACCIDENTAL DEATH).
This option applies if option "D6", "D7" We do not provide benefits for "bodily injury":
or "D8" appears in the Declarations fol- 1. Sustained by any person while inten-
lowing Coverage R. tionally causing or attempting to cause
The Limit of Liability for "accidental "bodily injury" to:
death" is the amount shown in the fol- a. himself:
lowing schedule for the "D" option b. herself: or
shown in the Declarations. ¢, any other person,
D Option Schedule 2, Sustained by any person while commit-
Option Amount ting a felony.
3. Sustained by any person while seeking
D6 $5,000 to elude lawful apprehension or arrest
DE pe by a law enforcement official.
$25,000 - 4, Sustained by any person while main-
5. Options B,J, Kand L (Combination taining or using a "motor vehicle" know-
First Party Benefits), One of these op- ingly converted by that person. How-
; ; t WHyput u yp ou
tions apply if option "H™'S""K", or "L ever, this exclusion (4.} does not apply
appears in the Declarations folldwing to:
Coverage R. -, a, You;or
The Limit of Liability for Basic "Medi- b. any "family member",
cal Expenses", Increased "Medical Ex- 5. Sustained b ho. at th
penses", "Income Loss", ‘Funeral Ex- ‘ via a eth y ar P we Wild, at the
pense" and "Accidental Death” ime oF the accident:
combined is the amount shown as "total a, isthe Owner of one or more
limit" in the following schedule for the registered ‘motor vehicles and
option shown in the Declarations, The none of those “motor vehicles
; have in effect the financial
TIC. Endorsement Symbol Number
PL-8736 12-96 Page 3 of 5 A37021

Case ID: 19080224

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 47 of 102

responsibility required by "the act",
or

b. is “occupying a "motor vehicle”
owned by that person for which the
financial responsibility required by
“the act" is not in effet.

6. Sustained by any person maintaining or
using a "motor vehicle" while located
for use as a residence or premises.

7. Sustained by any person injured as a
result of conduct within the course of
the business of repairing, servicing or
otherwise maintaining "motor vehicles",
This exclusion (7.} does not apply if the
conduct is off the business premises,

8, Sustained by a pedestrian if the acci-
dent occuts outside of Pennsylvania,
This exclusion (8.) does not apply to:

a. You;or
b. any "family member",

5. Sustained by any person while “occupy-
ing":

a. arecreational vehicle designed for
use off public roads; or

b. a motorcycle, moped or
similar-type vehicle.

10, Caused by or as a consequence of:

a. discharge of a nuclear weapon

(even if accidental);

war (declared or undeclared);

civil war;

insurrection; or

rebellion or revolution,

gaeos

11. From or as a consequence of the fol-
lowing, whether controlled or uncon-
trolied or however caused:

a nuclear reaction;
b. radiation; or
c. radioactive contamination,

LIMIT OF LIABILITY
The Limit of Liability for all the First Party

Benefits that apply is the most we will pay to or

for each “insured" as the result of any ane acci-
dent, This is the most we will pay regardless of
the number of:

1, Claims made;

TIC
PL-6736 12-96

Page 4 of 5

2. Vehicles or premiuras shown in the
Declarations;

3, Vehicles involved in the accident: or
4, Insurers providing First Party Benefits.

If combination First Party Bonefits are af-
forded, we will apply the total limit of liability
to provide any separate limits required by “the
act" for all First Party Benefits, This provision
will not change our total limit of liability,

Any amount payable under all First Party
Benefits Coverage shail be excess over any
amounts paid, payablo or required to be
provided to an “insured” under any workers!
compensation law or similar law,

PRIORITIES OF POLICIES

We will pay all First Party Benefits in accord-
ance with the order of priorities set forth by
“the act", We will not pay if there is another in-
surer at a higher lovel of priority. The First
category listed below is the highest level of
priority and the Fourth category listed below is
the lowest level of priority, The priority order
is:
First: The insurer providing benefits
to the “insured” as a "named in-
sured",

The insurer providing benefits
to the “insured” as a "family
member" who is not a "named
insured" under another policy
providing coverage under “the
act"

The insurer of the "motor
vehicle" which the "insured" is
"occupying" at the time of the
accident,

Second:

Third:

Fourth: The insurer providing benefits
on ary "motor vehicle" involved
in the accident if the “insured”
is:
a, a pedestrian; and
b. not provided first party
benefits under any other
automobile policy.
In this priority, an unoc-
cupied parked “motor
vehicle" is not a "motor

Endorsement Symbol Number
A37021

Case ID: 19080224

 

9

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 48 of 102

vehicle” involved in an acci-
dent unless it was parked in
4 manner as to create an un-
reasonable risk of injury,

If 2 or more policies have equal priority
within the highest applicable priority level;

1, The insurer against which the claim is
first made shall process and pay the
claim, up to its limit of liability, as if
wholly responsible subject to sub-
sequent contribution pro rata from any
other insurer for the benefits paid and
the cost of processing the claim. If such
contribution is sought among insurers
under the Fourth priority, proration
shall be based on the number of in-
volved motor vehicles; and

2. Tho maximum recovery under all
policies will not exceed the amount pay-
able under the policy with the highest
dollar limits of benefits,

I. CONDITIONS

A. Notice. ff an accident ocours, written

‘TIC

PL-8736 12-96

notice adequately identifying the insured
and reasonably accessible facts concerning
the time, place and circumstances of the ac-
cident shall be given as soon as practicable
by or on behalf of each insured to us or any
of our authorized agents.

Medicat Reports; Proof of Claim. As soon
as practicable the insured, or someone on
his or her behalf, shall give us proof of
claim, under oath if required, fully describ-
ing the nature and extent of "bodily injury",
treatment and rehabilitation received and
contemplated and other information to as-
sist us in determining the amount due and
payable.

Proof of claim shall be made upon forms
furnished by us unless we fail to suppty
such forms within 15 days after receiving
notice of claim,

The "insured" shali submit to mental and
physical examinations by physicians
selected by us when and as often as we may
reasonably require, We will pay the costs
of such examinations,

Page Sof

The "insured" (or, in the event of such
person's incapacity or death, his or her
legal representative} shall, if we request,
sign papers to enable us to obtain medical
reports and copies of records. A copy of
such medical report will be forwarded to
such insured" upon his or ker written re-
quest,

If “income joss" bonefits are claimed, the
“insured” presenting such claim shall
authorize us te obtain details of all earn-
ings paid to him or her by an employer or
earned by him or her since the time of the
injury or during the year immediately
preceding the date of the accident.

Customary Charges For Treatment, The
amount we will pay to a person or institu-
tion providing treatment, accommodation,
products or services to an "insured" for an
injury covered by benefits for "medical ex-
penses" shall not exceed the amount the
person or institution customarily charges
for like treatment, accommodations,
products and services in cases involving no
insurance,

NON-DUPLICATION OF BENEFITS

No one will be entitled to recover duplicate
payments for the same elements of loss under
this or any other similar automobile insurance
including self-insurance.

PAYMENT OF ACCIDENTAL DEATH
BENEFITS

The “accidental death" Benefit under this
policy will be paid to the executor or ad-
ministrator of the deceased “insured's" estate,
If there isno executor or administrator,
benefits shall be paid to:

l.

The deceased "insured’s" surviving spouse;
or

If there is no surviving spouse, the
deceased "insured's" children; or

If there is no surviving spouse or surviving
children, to the deceased "insured's" estate,

Endorsement Symbol Number
A37021

Case ID: 1908022!

9

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 49 of 102

 

UNINSURED/UNDERINSURED MOTORISTS ENDORSEMENT - PENNSYLVANIA

 

The provisions of this endorsement replace the Unin-
sured Motorists Insurance provisions of the policy.

UNINSURED MOTORISTS COVERAGE

COVERAGE D6 - UNINSURED MOTORISTS
(BODILY INJURY) STACKED

COVERAGE D7 - UNINSURED MOTORISTS
{BODILY INJURY) NON-STACKED

UNDERINSURED MOTORISTS COVERAGE

COVERAGE D8 - UNDERINSURED
MOTORISTS (BODILY INJURY) STACKED

COVERAGE D9 - UNDERINSURED
MOTORISTS (BODILY INJURY) NON-
STACKED

INSURING AGREEMENT

A, We will pay compensatory damages which an “in-
sured" is legally entitled to recover from the owner
or operator of either an "uninsured motor vehicle"
or an "underinsured motor vehicle” where such
coverage is indicated as applicable in the Schedule
of this endorsement or in the Declarations, because
of “bodily injury":

1, Sustained by an “insured"; and
2. Caused by an accident.

The owner's or operator's liability for these damag-
es must arise out of the ownership, maintenance or
use of the "uninsured motor vehicle" or the "under-
insured motor vehicle".

We will pay under Underinsured Motorists Cover-
age only if 1. or 2, below applies:

I. The limits of liability under any applicable
bodily injury lability bonds or policies have
been exhausted by payment of judgments or
settlements; or

2. A tentative settlement has been made between
an “insured” and the insurer of the “underin-
sured motor vehicle", subject to our consent to
settle, and we:

a. Have been given prompt written notice of
such tentative settlement: and

b. Either advance payment to the "insured" in
an amount equal to the tentative settlement
within a reasonable period of time after re-

PL-6737 10-15

C. "Uninsured motor vehicle" means a land motor

Page ft of 8

ceipt of notification or we give written
consent to the tentative settlement.

No judgment for damages arising out of a suit
brought against the owner or operator of an "unin-
sured motor vehicle" or "underinsured motor vehi-
cle" is binding on us unless we:

1. Received reasonable notice of the pendency of
the suit resulting in the judgment; and

2. Hada reasonable opportunity to protect our
interests in the suit.

DEFINITIONS
A. "Insured" as used in this endorsement means:
I. You or any "family member";

2. Any other person "occupying" "your covered
auto" if the occupancy is (or is reasonably be-
lieved to be) with your permission,

3. Any person for damages that person is entitled
to recover because of “bodily injury" to which
this coverage applies sustained by a person de-
scribed in 1, or 2, above,

B, "Underinsured motor vehicle" means a land motor
vehicle or trailer of any type to which a bodily in-
jury liability bond or policy applies at the time of
the accident but the amount paid for “bodily inju-
ty" under that bond or policy to an “insured” is not
enough to pay the full amount the "insured" is Je-
gally entitled to recover as damages,

However, "underinsured motor vehicle" does not
mean an "uninsured motor vehicle" and does not
include any vehicle or equipment:

1. For which liability coverage is provided under
Coverage A, of this policy.

2. Operated on rails or crawler treads.

3. Designed mainly for use off public roads while
not on public roads,

4. While located for use as a residence or premis-
es,

vehicle or trailor of any type:

1, To which no bodily injury liability bond or
policy applies at the time of the accident.

Endorsement Symbol Number
A37045

Case ID: 190802249

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 50 of 102

2. Which is a hit-and-run vehicle whose operator
or owner cannot be identified and which hits or
which causes an accident resulting in “bodily
injury" without hitting:

a, You or any “family member";

b. A vehicle which you or any “family mem-
ber" are "occupying"; or

c. “Your covered aute",

If there is no contact with the hit-and-run vehi-

Cle, the facts of the accident must be proved,

3, To which a bodily injury liability bond or poli-
cy applies at the time of the accident but the
bonding or insuring company:

a. Denies coverage; or
b. Is or becomes:
(1) insolvent; or
(2) involved in insolvency proceedings,
However, “uninsured motor vehicle” does not mean

an "underinsured motor vehicle" and does not in-
clude any vehicle or equipment:

1, Owned by or furnished or available for the
regular use of you or any “family mem-
ber",

2, Owned or operated by a self-ingurer within
the meaning of any applicable motor vehi-
cle law except a self-insurer which is or
becomes insolvent,

3, Operated on rails or crawler treads,

4, Designed mainly for use off public roads
while not on public roads,

5, While located for uge as a residence or
premises,

EXCLUSIONS
A. We do not provide Uninsured Motorists Coverage

B,

PL-6737 10-16

or Underinsured Motorists Coverage for "bodily
injury" sustained by any “insured':
1. If that "insured" or the legal representative set-
_tles the “bodily injury" claim without our writ-
ten consent. However, this exclusion (A.1,)
does not apply if such settlement does not ad-
versely affect our rights,

We do not provide Uninsured Motorists Coverage

or Underinsured Motorists Coverage for "bodily

injury" sustained by you or any “family member"
while "occupying" or when struck by any motor

Page 2 of 8

vehicle that you or any “family member" owns; or
that is furnished or available for your or any
"family member's" regular use, which is not in-
suréd for this coverage under this policy, This in-
cludes a trailer of any type used with that vehicle.

. We do not provide Uninsured Motorists Coverage

or Underinsured Motorists Coverage for "bodily

injury” sustained by any "insured":

1. While occupying “your covered auto" when it
is being used, or during the period of time it is
available for hire, as a public or livery convey-
ance, This exclusion (C.1.) applies whether or
not there is:

a. A passenger occupying the vehicle; or

b, Property being transported for a fee in or
upon the vehicle.

This exclusion (C.1.) does not apply to a:
a, Share-the-expense car pool;

b. Charitable purpose; or

c. Volunteer purpose.

2. Using a vehicle without a reasonable belief
that that “insured” is entitled to do so,

3. While “occupying" “your covered auto" during
a period it is rented or leased by you to others,
However this exclusion (C.3,) does not apply
to you or a "family member",

. We do not provide Uninsured Motorists Coverage

or Underinsured Motorists Coverage for "non-
economic loss" sustained by any “insured" to
whom the limited tort alternative applies, resulting
from "bodily injury" caused by an accident involy-
ing an “wninsured motor vehicle" or an “underin-
suted motor vehicle" unless the "bodily injury"
sustained is a "serious injury".

This exclusion (D.) does not apply if that "insured"
is injured while "occupying" a motor vehicle in-
sured under a commercial motor vehicle insurance
policy,

. This coverage shall not apply directly or indirectly

to benefit any insurer or self-insurer under any dis-
ability benefits law or similar law except a work-
ers’ compensation law,

. We do not provide Uninsured Motorists Coverage

or Underinsured Motorists Coverage for punitive
or exemplary damages including legat costs related
thereto,

Endorsement Symbol Number
A37045

Case ID: 19080224

 

 
Case 5:19-cv-05600-JDW Document 1

LIMIT OF LIABILITY

COVERAGE D6 - UNINSURED MOTORISTS
(BODILY INJURY) STACKED

A. Except as provided in paragraph C:
If separate limits of liability for "bodily injury" for
each person and each accident are shown in the

Declarations or Schedule of this endorsement for D
Coverage D6:

1, The limit of liability for each person for "bodi-
ly injury" liability is our maxiraum limit of lia-
bility for all damages for "bodily injury"
sustained by any one person in any one auto
accident,

2, Subject to the above limit for each person, the
limit of liability shown for each accident for
“bodily injury" liability is our maximum Iimit BE,
of liability for all damages for "bodily injury"
resulting frora any one auto accident.

B, Except as provided in paragraph C:

Ifa single limit of liability for “bodily injury" lia-

bility is shown in the Declarations or Schedule of

this endorsement for Coverage Dé, this is our max-

imum limit of liability for all damages for "bodily
injury" resulting from any one auto accident,

C. With respect to damages caused by the owner or
operator of an "uninsured motor vehicle", the ap-

Filed 11/27/19 Page 51 of 102

kL, "Insureds";
2, Claims made;

3. “Vehicles or premiums shown in the Declars-
tions or Schedule of this endorsement for Covy-
erage D6; or

4, Vehicles involved in the accident,

_ No one will be entitled to receive duplicate pay-

tents for the samo elements of loss under Cover-
age D6 and:

1. Coverage A or Covorage C of this policy;

2. Any Underinsured Motorists Coverage provid-
ed by this policy; or

3. Any other personal auto policy issued to you
by us or any of our affiliates,

We will not make a duplicate payment under Cov-
erage D6 for any element of loss for which pay-
ment has been made by or on behalf of persons or
organizations who may he legally responsible.
This includes all payments made to an “insured's"
attorney cither directly or as part of the payment
made to the "insured",

We will not pay for any element of loss ifa person
is entitled to receive payment for the same element
of loss under any disability benefits or similar law,
except a workers' compensation law.

plicable limit of liability under paragraph A. orB. G, The limit of liability under Coverage D6 is reduced
above is the most we will pay regardless of the by any amount paid to the same “insured” for the
number of: same accident under Coverage A or Coverage C.

1, "insureds"; COVERAGE D7 - UNINSURED MOTORISTS

(BODILY INJURY) NON-STACKED

2, Claims made;

3, Vehicles or premiums shown in the Declara-
tions or Schedule of this endorsement for Cov-
erage D6; or

4, Vehicles involved in the accident,

However, our maximum limit of Hability for all
damages arising out of "bodily injury" sustained by
you or any "family member" is the sum of the ap-
plicable limits for all vehicles shown in the Decla-
rations or Schedule of this endorsement for
Coverage D6, For any "insured" other than you or
any "family member", our maximum limit of liabil-
ity is the limit applicable to the vehicle the “in-
sured" was “occupying” at the time of the accident,
This is the most we will pay regardless of the
number of:

A.

PL-6737 10-16 Page 3 of 8

Except as provided in paragraph C:

If separate limits of liability for "bodily injury” for
each person and each accident are shown in the
Declarations or Schedule of this endorsement for
Coverage D7;

1. The limit of liability for each person for "bodi-
ly injury" liability is our maximum limit of lia-
bility for all damages for "bodily injury"
sustained by any one person in any one auto
accident,

2, Subject to the above limit for each person, the
limit of liability shown for cach accident for
"bodily injury" lability is our maximum limit
of Hability for all damages for "bodily injury"
resulting from any one auto accident,

Endorsement Symbol Number
A37045

Case ID: 19080225

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 52 of 102

Except as provided in paragraph C;

If'a single limit of ability for “bodily injury" lia-
bility is shown in the Declarations or Schedule of
this endorsement for Coverage D7, this is our max-
imum limit of liability for all damages for "bodily
injury" resulting from any one auto accident.

With respect to damages caused by the owner or
operator of an “uninsured motor vehicle” the appii-
cable limit of liability under paragraph A, or B.
above is the most wo will pay regardless of the
number of:

1, "Insureds";
2. Claims made;

3, Vehicles or premiums shown in the Declara-
tions or the Schedule of this endorsement Coy-
erage D7; or

4. Vehicles involved in the accident.

No one will be entitled to receive duplicate pay-
ments for the same elements of loss under Cover-
age D7 and:

1. Coverage A or Coverage C of this policy;

2, Any Underinsured Motorists Coverage provid-
ed by this policy; or

3. Any other personal auto policy issued to you
by us or any of our affiliates.

We will not make a duplicate payment under Cov-
erage D7 for any element of loss for which pay-
ment has been made by or on behalf of persons or
organizations who may be legally responsible, This
includes all payments made to an "insured’s" attor-
ney elther directly or as part of the payment made
to the “insured”,

We will not pay for any element of loss if a person
is entitled to receive payment for the same element
of loss under any disability benefits or similar Jaw,
except a workers’ compensation law.

The limit of liability under Coverage D7 is reduced
by any amount paid to the same "insured" for the
same accident under Coverage A or Coverage C,

COVERAGE D8 - UNDERINSURED
MOTORISTS (BODILY INJURY) STACKED

A

PL-8737 10-16

Except as provided in paragraph C;

If separate limits of liability for "bodily injury".for
each person and each accident are shown in the
Declarations or Schedule of this endorsement for
Coverage D8:

Page 4 of 8 A37045

i, The limit of liability for each person for "bodi-
ly injury" liability is our maximum limit of lia-
bility for all damages for "bodily injury"
sustained by any one person in any one auto
accident,

2, Subject to the above limit for cach person, the
limit of liability shown for each accident for
"bodily injury” liability is our maximum limit
of liability for all damages for "bodily injury"
resulting from any one auto accident.

B. Except as provided in paragraph C:

If a singte limit of liability for "bodily injury" lia-

bility is shown in the Declarations or Schedule of

this endorsement for Coverage D8, this is our max-
imum limit of lability for all damages for “bodily
injury" resulting from any one auto accident,

C. With respect to damages caused by the owner or
operator of an "underinsured motor vehicle", the
applicable limit of liability under paragraph A, or
B. above is the most we will pay regardless of the
number of:

1, "Insureds";
2, Claims made;

3. Vehicles or premiums shown in the Declara-
tions or the Schedule of this endorsement for
Coverage D8: or

4. Vehicles involved in the accident.

However, our maximum limit of liability for all dam-
ages arising out of "bodily injury" sustained by you or
any "family member" is the sum of the applicable lim-
its for all vehicles shown in the Declarations or Sched-
ule of this endorsement for Coverage D8. For any
"insured" other than you or any "family member", our
maximum limit of liability is the limit applicable to the
vehicle the "insured" was "occupying" at the time of
the accident. This is the most we will pay regardless of
the number of:

{. "insureds":
2. Claims made;

3, Vehicles or premiums shown in the Declara-
tions or the Schedule of this endorsement for
Coverage D8; or

4. Vehicles involved in the accident.

D. No one will be entitled to receive duplicate pay-
ments for the same elements of loss under Cover-
age D8 and:

Endorsement Symbol Number

Case ID: 19086225

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 53 of 102

1, Coverage A, Coverage C or Coverage D6 or
Coverage D7 of this policy; or

.2. Any other personal auto policy issued to you
by us or any of our affiliates,

E. We will not make a duplicate payment under Cov-
erage D8 for any element of loss for which pay-
ment has been made by or on behalf of persons or
organizations who may be legally responsible, This
includes all payments made to an "insured’s" aftor-
ney elther directly or as part of the payment made
to the “insured”.

F. We will not pay for any element of loss if'a person
is entitled to receive payment for the same eloment
of loss under any disability benefits or similar law,
except a workers' compensation law,

G. The litnit of liability under Coverage D8 is reduced
by any amount paid to the same "insured" for the
same accident under Coverage A or Coverage C.

COVERAGE D9 - UNDERINSURED
MOTORISTS (BODILY INJURY) NON-
STACKED

A, Except as provided in paragraph C:

If separate limits of liability for "bodily injury" for
each person and each accident are shown in the
Declarations or Schedule of this endorsement for
Coverage D9:

{. The limit of liability for each person for “bodi-
ly injury" liability is our maximum limit of Lia-
bility for all damages for “bodily injury"
sustained by any one person in any one auto
accident,

2, Subject to the above limit for each person, the
limit of liability shown for each accident for
"bodily injury" liability is our maximum limit

of liability for all damages for "bodily injury"

resulting from any one auto accident.
B. Except as provided in paragraph C;
If a single limit of Liability for "bodily injury" lia-
bility is shown in the Declarations or Schedule of
this endorsement for Coverage D9, this is our max-

imum limit of liability for all damages for “bodily
injury" resulting from any one auto accident,

C, With respect to damages caused by the owner op-
erator of an “underinsured motor vehicle", the ap-
plicable limit of liability under paragraph A, or B.
above is the most we will pay regardless of the
number of:

PL-6737 10-15

1. insureds";
2, Claims made;

3. Vehicles or premiums shown in the Declara-
tions or tho Schedule of this endorsement for
Coverage D9; ar

4, Vehicles involved in the accident.

D, No one will be entitled to receive duplicate pay-
ments for the same elements of loss under Cover-
age D9 and:

1, Coverage A, Coverage C or Coverage D6 or
Coverage D7 of this policy; or

2, Any other personal auto policy issued to you
by us or any of our affiliates,

E. We will not make a duplicate payment under Cov-
erage D9 for any elemont of fosa for which pay-
ment has been made by or on behalf of persons or
organizations who may be legally responsible, This
includes all payments made to an “insured's" attor-
ney either directly or as part of the payment made
to the "insured".

F, We will not pay for any element of loss if a person
is entitled to receive payment for the same element
of Joss under any disability benefits or similar law,
except a workers’ compensation law.

G. The limit of liability under Coverage D9 is reduced

by any amount paid to the same “insured” for the
sane accident under Coverage A or Coverage C.

OTHER INSURANCE

If there is other applicable similar insurance available
under more than one policy or provision of coverage:

The following priorities of recovery apply:
First The Uninsured Motorists Coverage or
Underinsured Motorists Coverage ap-
plicable to the vehicle the "insured"

was "occupying" at the time of the ac-
cident.

Second _— The policy affording Uninsured Mo-
torists Coverage or Underinsured Mo-
torists Coverage to the "insured" as a
"named insured" or "family member",
1, Under Coverage D7 or D9, when there is ap-
plicable insurance available under the First
priority:
a, The limit of liability applicable to the ve-
hicle the "insured" was "occupying" under

Endorsement Symbol Number

Page 5 of 8 A37045

Case ID: 19080225

K)

 

 

 
PL-6737 710-16

Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 54 of 102

the policy in the First priority, shall first
be exhausted; and

b. The maximum recovery under all policies
in the Second priority may equal but not
exceed the highest applicable limit of lia-
bility for any one vehicle under any one
policy providing coverage to you or any
"family member",

2. Under Coverage D7 or D9, when there is no
applicable insurance available under the First
priority, the maximum recovery under alt poli-
cies in the Second priority shall not exceed the
highest applicable limit for any one vehicle un-
der any one policy.

If two or more policies have equal priority, the in-
surer against whom the claim is first made shall
process and pay the claim as if wholly responsible
for all insurers with equal priority. The insurer is
thereafter entitled to recover contribution pro rata
from any other insurer for the benefits paid and the
costs of processing the claim.

ARBITRATION
A. Ifwe and an “insured” do not agree,

1. Whether the owner or operator of the "unin-
sured motor vehicle" or “underinsured motor
vehicle" is legally liable to that "insured" for
"bodily injury" sustained and caused by an ac-
cident; or

2. The amount of the damages sustained by the
“insured”;

either party may make a written demand for arbi-

tratlon.

Issues or questions seeking to interpret language of
this policy or to determine whether or how cover-
age applies to an “insured” may not be arbitrated,
Those issues and questions may not be part of any
submission to the panel of arbitrators. This in-
cludes, but is not limited to, any issue or questions
on:

‘1, any person's status as an "Insured":

Z, the stacking of coverages or the araount of
coverage available;

3. the sufficiency of the coverage election made -
for this policy or any other coverage election
made, or claimed to have been made, by any
person;

Page 6 of 8

4, the residency or domicile of any person, in-
cluding any person claiming to be an "in-
sured",

5. the applicability of a statute of limitations;
our rights and duties;

. any “insured’s" rights and duties under this
policy;

8, the interpretation of defined terms, the insuring
agecement, exclusions, the limits of liability,
this arbitration clause, or any other of the poli-
cy's terms and conditions; or

5. the depree to which either party is bound by a
decision made by an arbitration panel which a
party claims is outside the scope of the arbitra-
tion.

. In the event that a valid written demand for arbitra-

tion is made, each party will select an arbitrator
who, at the time of the accident, maintained their
principal place of business in the county in which
the arbitration is to be conducted, However, a par-
ty may select an arbitrator from outside that coun-
ty if the other party consents to such a selection,
The two arbitrators will select a third arbitrator
who, at the time of the accident, maintained their
principal place of business in the county in which
arbitration is to be conducted. However, the two
arbitrators may select an arbitrator from outside
that county if the two arbitrators both consent to
such a selection, if the two arbilrators cannot agree
on the third arbitrator within thirty (30) days of the
valid written demand for arbitration, either party
may request a coust in the county where the arbi-
tration is to be conducted to make the selection,
and such arbitrator must have maintained their
principal place of business in the county where the
arbitration is to be conducted, unless the two arbi-
trators selected by the parties agree otherwise.

. Each party will:

I, Pay the expenses it incurs; and

2. Bear equally the reasonabie expenses of the
third arbitrator.

. Unless agreed otherwise, arbitration will be con-

ducted in the county in which the "insured" lived at
the time of the accident. A decision of the arbitra-
tors will be binding as to:

1, Whether the owner or operator of the "uain-
sured motor vehicle" or "underinsured motor

Endorsement Symbol Number
A37045

Case ID: 19080224

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 55 of 102

vehicle! is legally liable to that "insured" for
"bodily injury" sustained and caused by an ac-
cident; or
2. The amount of the damages sustained by the
"insured",
A decision shall not be binding with respect to any
issuc not properly the subject of arbitration,
Rither party may stay arbitration pending final res-
olution of whether an issuo is properly subject to
arbitration, The execution of any judgment or
award may also be stayed until final resolution is
reached on whether an issue was properly the sub-
ject of arbitration,

GENERAL PROVISIONS

2. Fail to advance payment to the "insured"
in an amount equal to the tentative settle-
ment within a reasonable period of time af-
ter receipt of notification.

If we advance payment to the "insured" in an
amount equal to the tentative settlement within
a reasonable period of time after receipt of no-
tification:

1, That payment will be separate from any
amount the insured" is entitled to recover
under the provisions of Underinsured Mo-
torists Coverage; and

2. We also havo a right to recover the ad-
vanced payment,

The GENERAL PROVISIONS of the policy are B. The following is added to the TWO OR MORE
AUTO POLICIES provisions:

amended as follows:

A. The following is added to the OUR RIGHT TO
RECOVER PAYMENT provisions:

C. Our rights do not apply under Paragraph A.
with respect to Underinsured Motorists Cover-
age if we:

i, Have been given prompt written notice of
a tentative settlement between an "insured"
and the insurer of an “underinsured motor
vehicle": and

PL-G737 10-15 ° Page 7 of 8

1,

This provision does not apply to Coverage D6
- Uninsured Motorists (Bodily Injury) Stacked;
or Coverage D8 - Underinsured Motorists
(Bodily Injury) Stacked.

No one will be entitled to receive duplicate
payments for the same elements of loss under
Coverage D6 - Uninsured Motorists (Bodily
Injury) Stacked; or Coverage D8 - Undetin-
sured Motorists (Bodily Injury) Stacked,

Endorsement Symbol Number
A37045

Case ID: 19080224

oO

 

 
Case 5:19-cv-05600-JDW Document1 Filed 11/27/19 Page 56 of 102

Schedule
(Applicable ouly if not shown in the Declarations)
Coverage Description of Vehicle Limits of Liability Premium

Endorsement Symbol Number-
PL-6737 10-18 Page 8 of 8 : A37045

Case ID: 19080224

\O

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 57 of 102

 

ROADSIDE ASSISTANCE COVERAGE

 

All provisions of the policy apply unless modified by this endorsement,

Roadside Assistance Coverage

If the Declarations indicates that Roadside Assistance

Coverage applies to a specific “your covered auto”,

our “authorized service provider” will arrange to

provide the following services when that “your cov-

ered auto” is accessible and disabled within 160 feet

of a paved public road, or on an accessible driveway,

accessible private road or in an accessible parking

facility:

. Towing or flatbed services;

. Winching;

. Providing jump start for a dead battery;

. Changing a flat tire;

. Key lock-out servico; and

. Delivering of supplies, including oil, water, other
fluids and fel,

We will pay for the services specified in 1, through 6.

above:

1, Up te the mileage limit shown in the Declarations
for that “your covered auto”; or

2, To the nearest qualified repair facility selected by
our “authorized service provider” when there is no
repair facility available within the mileage limit
shown in the Declarations under Roadside Assis-
tance Coverage for that “your covered auto”,

mH tA fm Ww BH fe

We do not cover the cost of supplies, replacement
parts, fuel, other fluids, or any labor performed at a
service or repair facility.

Our “authorized service provider” will determine
whether a vehicle, driveway, private road or parking
facility is accessible.

For policies with a:

1, Six month policy term, coverage is limited to no
more than 4 disablements for each vebicle shown

PL-18373 10-43

in the Declarations to which this coverage ap-
plies.

2. Twelve month policy term, coverage is limited to
no more than 8 disablements for each vehicle
shown in the Declarations to which this coverage
applies,

If there is a disablement to a “non-owned auto”, we
will provide the broadest coverage applicable to any
“your covered auto” shown in the Declarations.
However the disablement of ¢ “non-owned auto”
shall not increase the maximum number of disable-
ments as shown in 1, or 2, above.

In the event:

1. You decide not to use our “authorized service
provider’; or

2. Our “authorized service provider” is unable to
arrange Roadside Assistance services;

we will reimburse you only for reasonable charges as
determined by us. Receipts for any of these services
must be provided to us for consideration of payment,

As used in this endorsement:

“Authorized service provider” means a service pro-
vider contracted by us, at no charge to you, to pro-
cure roadside assistance services on our behalf and as
described in this endorsement,

Roadside Assistance Coverage through our “author-
ized service provider” is available in:

1. The continental United States;

2, Alaska;

3. Hawaii; and

4, Canada.

No deductible applies to this coverage,

Endorsement Symbol Number

Page | of 1 A00450

Case ID: 19080225

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 58 of 102

TevelesProperty Calif

Amerberol wand J

Automobile Policy Booklet
from Travelers Property Casualty

 

Case ID: 19080225

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 59 of 102

YOUR PERSONAL AUTO POLICY QUICK REFERENCE

DECLARATIONS PAGE
Your Name and Address
Your Auto or Trailer

 

 

TOC10284

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Policy Period
Coverages and Amounts of Insurance
Beginning
On Page
AGREEMENT 1
DEFINITIONS 1
LIABILITY Insuring Agreement 2
Supplementary Payments 2
Exclusions 2
Limit of Liability 4
Out of State Coverage 4
Financial Responsibility 4
Other Insurance 4
MEDICAL Insuring Agreement 5
PAYMENTS Exclusions 5
Limit of Liability 6
Other Insurance 6
UNINSURED Insuring Agreement 6
MOTORISTS Exclusions q
Limit of Liability q
Other Insurance 8
Arbitration 8
DAMAGE TO Insuring Agreement g
YOUR AUTO Transportation Expenses _- 9
Exclusions 16
Limit of Liability. il
Payment of Loss 11
Lass Payable Clause li
No Henefit to Bailee li
Other Sources of Recovery 11
Appraisal i
DUTIES General Duties 12
AFTER AN Additional Duties for Uninsured Motorists Coverage 12
ACGIDENT OR Additional Duties for Collision and Comprehensive
LOSS Coverages 12
GENERAL Bankruptcy 12
PROVISIONS Changes 12
Fraud 13
Legal Action Against Us 3
Our Right to Recover Payment 13
Policy Period and Territory 13
Termination 13
Transfer of your Interest in this Policy. ~ ane 14
Two or More Auto Policies 15

 

 

Edition 8 of Policy Forms 161, 102, and LP

Case ID: 19080225)

a

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 60 of 102

PERSONAL AUTO POLICY

Travelers Property Casualty Companies
Hartford, Connecticut
(Each a Stock Insurance Company)

 

AGREEMENT

 

In seturn for payment of the premium and subject to all the terms of this policy, we will provide the coverages you
have selected, These are shown by premium entries in the Declarations, The Declarations is a part of this policy.

 

DEFINITIONS

 

A. Throughout this policy, "you" and “yout" refer to:

1, The “named insured" shown in the Declara-
tions; and

2. The spouse if a resident of the same household,

B, “We", "us" and “our" refer to the Company shown
in the Declarations providing this insurance,

C. For purposes of this policy, a private passenger
type auto shall be deemed to be owned by a person
if leased:

1. Under a written agreement to that person; and
2. For a continuous period of at least 6 months.

Other words and phrases are defined, They are in
quotation marks when used.

D. "Bodily injury" means bodily harm, sickness or
disease, including death that results,

E. "Business" includes trade, profession or occupa-
tion,

F, "Family member" means a person related to you by
blood, marriage or adoption who is a resident of
your household. This includes a ward or foster
child.

G. "Occupying" means in, upon, getting in, on, oul or
off.

H. "Property damage” means physical injury to, de-
stcuction of or loss of use of tangible property.

I, "Trailer" means a vehicle designed to be pulled by
a:

1, Private passenger auto; or

2. Pickup or van.

It also means a farm wagon or farm implement
while towed by a vehicie listed in 1. or 2, above,

J. “Your covered auto" means:
1, Any vehicle shown in the Declarations,

2, Any of the following types of vehicles on the
date you hecome the owner:

a, a private passenger auto; or
b, a pickup or van,
This provision (J.2.) applies only if:
a. you ecquire the vehicle during the policy
period;
b, you ask us to insure it within 30 days after
you become the owner; and

c, with respect to a pickup or van, no other
insurance policy provides coverage for
that vehicle,

If the vehicle you acquire replaces ane shown
in the Declarations, it will have the same cov-
erage as the vehicle it replaced, You must ask
us to insure a replacement vehicle within 30
days only if:

a, you wish to add or continue Damage to
Your Auto Coverages; or

b. it is a pickup or van used in any "business"
other than farming or ranching.

If the vehicle you acquire is in addition to any
shown in the Declarations, it will have the

Includes copyrighted material of Insurance Services Office, Inc,, with its permission.

Edition 8 of Policy forms

PL-10284 12-00 Page ft of 15 101, 102, and LP

Case ID: 19080224

 

9

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 61 of 102

broadest coverage we now provide for any ve-
hicle shown in the Declarations.

3, Any "trailer" you own.

4, Any auto or “trailer you do not own while
used as a temporary substitute for any
other vehicle described in this definition
which is out of normal use because of its:

a, breakdown;  d._ loss; or
b, repair; 8. destruction.
¢, servicing;

This provision (J.4,} does not apply to the
Damage To Your Auto Section.

 

LIABILITY
Coverage A - Bodily Injury
Coverage B - Property Damage

 

INSURING AGREEMENT
A. We will pay damages for "bodily injury" (Cover-

B.

age A) or "property damage" (Coverage B) for
which any "insured" becomes legally responsible
because of an auto accident, Damages include pre-
judgment interest awarded against the “insured”,
We will settle or defend, as we consider appropri-
ate, any claim or suit asking for these damages. In
addition to our limit of liability, we will pay alt de-
fense costs we incur, Our duty to settle or defend
ends when our limit of liability for these coverages
has been exhausted, We have no duty to defend
any suit or scttle any claim for "bodily injury" or
“property damage" not covered under this policy,

"Insured" as used in these coverages means:
g

1, You or any "family member" for the owner-
ship, maintenance or use of any auto or
"trailor",

2, Any person using “your covered auto".

3, For “your covered auto", any person or or-
ganization but only with respect to legal re-
sponsibility for acts or omissions of a person
for whom coverage is afforded under these
Liability Coverages.

4, For any auto or "trailer", other than "your cov-
ered auto", any other person or organization
but only with respect to legal responsibility for
acts or omissions of you or any “family mem-
ber" for whom coverage is afforded under
these Liability Coverages, This provision
(B.4.) applies only if the person or organiza-
tion does not own or hire the auto or "trailer".

SUPPLEMENTARY PAYMENTS

In addition to our limit of liability, we will pay on be-
half of an "insured":

1.

Up to $250 for the cost of bail bonds required.
because of an accident, including related traf
fic law violations, The accident must result in
"bodily injury" or "property damage" covered
under this policy.

Premiums on appeal bonds and bonds to re-
lease attachments in any suit we defend,

Interest accruing after a judgment is entered in
any suit we defend, Our duty to pay interest
ends when wo offer to pay that part of the
judgment which does not exceed our limit of
liability for these coverages,

Up to $50 a day for loss of earnings, but not
other income, because of attendance at hear-
ings or trials at our request,

Other reasonable expenses incurred at our re
quest.

EXCLUSIONS

' A. We do not provide Liability Coverages for any

person: ,

1,

Who intentionally causes “bodily injury" or
“property damage".

2. For “property damage" to property owned or

being transported by that person.
For "property damage" to property:
a. rented to;

b, used by; or

Includes copyrighted material of Insurance Services Office, Inc., with its permission,

PL-10284 12-00

Page 2 of 15

Edition & of Policy forms
101, 102, and LP

Case ID; 19080225

 

9

 
PL-10284 12-00

Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 62 of 102

c, inthe care of 9,

that person,

This exclusion (A.3.) does not apply to "prop-
erty damage” to a residence or private garage.

For “bodily injury" to an employee of that per-
son during the course of employment. This ex-
clusion (A.4.) does not apply to "bodily injury"
to a domestic employee unless workers' com-
pensation benefits are required ot ayailabte for
that domestic employee,

For that person’s liability arising out of the
ownership or operation of a vehicle while it is
being used to carry persons or property for a
fee, This exclusion (A.5,) does not apply toa
share-the-expense car pool,

While employed or otherwise engaged in the
"business" of: EB.

a. selling; d, storing; or
b, repairing; , parking:
c, servicing:

vehicles designed for use mainly on public

highways. This includes read testing and deliv-

ery. This exclusion (A.6.) does not apply to the
ownership, maintenance or use of "your coy-

ered auto" by: 3

Ba YOu;
b. any “family member"; or

¢. aby partner, agent or employee of you or
any "family member".

Maintaining or using any vehicle while that
person is employed or otherwise engaged in
any "business" (other than farming or ranch-
ing) not desoribed in Exclusion A.6, This ex-
clusion (A.7.) does not apply to the
maintenance or use of a:

a. private passenger auto;

b. pickup or van that you own; or

c, "trailer" used with a vehicle described in a.
or b. above, ,

Using a vehicle without a reasonable belief
that that person is entitled to do so.

Page 3 of 14

For “bodily injury" or “property damage" for
which that person:

a, is an insured under a nuclear energy {i-
ability policy; or

b. would be an insured under a nuclear en-
ergy lability policy but for its termination
upon exhaustion of its limit of liability,

A tuclear energy liability policy is a policy is-
sued by any of the following or thoir succes-
sors:

a. Nuclear Energy Liability Insurance Asso-
ciation;

b, Mutual Atomic Energy Liability Under-
writers; or

¢. Nuclear Insurance Association of Canada.

We do not provide Liability Coyerages for the
ownership, maintenance or use of:

i,

Any motorized vehicle having fewer than four
wheels,

Any vehicle, other than "your covered auto",
which is:

a, owned by you; or
b. furnished or available for your regular use.

. Any vehicle, other than "your covered auto",

which is:
a. owned by any "family member": or

b, furnished or available for the regular use
of any "family member",

However, this exclusion (B.3.) does not apply
to your maintenance or use of any vehicle
which is:

a, owned by a "family member": or

b. furnished or available for the regular use
ofa "family member",

Any vehicle, located inside a facility designed
for racing, for the purpose of

4. competing in; or
b. practicing or preparing for;

any prearranged or organized racing or speed
contest.

Tncludes copyrighted material of Insurance Services Office, Ino., with its permission.

Edition 8 of Policy forms
101, 102, and LP

Case ID: 19980225

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 63 of 102

LIMIT OF LIABILITY
A. Single Liability Limit
1. Ifthe Declarations show a single limit of li-

ability for Coverage A and Coverage B com- °°

bined, this limit is our maximum limit of
liability for all damages for “bodily injury" and
“property damage" resulting from any one auto
accident. This is the most we will pay regard-
less of the number of:

"Insureds";
b, Claims made:

c. Vehicles or premiums shown in the Decla-
rations; or

d. Vehicles involved in the auto accident,

2, We will apply the limit of liability to provide
any separate limits required by law for bodily
injury and property damage liability, However,
this provision (A.2,) will not change our total
limit of liability.

B. Split Liability Limits

If the Declarations show separate limits of liability
for Coverage A and Coverage B, the limit of li.
ability shown in the Declarations for each person
for Coverage A is our maximum limit of liability
for ali damages, including damages for care, loss
of services or death, arising out of “bodily injury"
sustained by any one person in any one auto acci-
dent. Subject to this limit for each person, the limit
of liability shown in the Declarations for each ac-
cident for Coverage A is our maximum limit of li-
ability for all damages for “bodily injury" resulting
from any one auto accident. The limit of liability
shown in the Declarations for each accident for
Coverage B is our maximum limit of liability for
all “property damage" resulting from any one auto
accident, These limits are the most we will pay re~
gardless of the number of:

1, "Insureds";
2. Claims made;

3. Vehicles or premiums shown in the Declara-
tions; or ‘

4, Vehicles involved in the auto accident,
OUT OF STATE COVERAGE

If an auto accident to which this policy applies occurs
in any state or province other than the one in which
“your covered auto" is principally garaged, we will
interpret your policy for that accident as follows:

A. If the state or province has:

1. A financtal responsibility or similar law speci-
fying limits of liability for "bodily injury" or
“property damage" higher than the limit shown
in the Declarations, your policy will provide
the higher specified limit,

2. A compulsory insurance or similar law re-
quiring a nonresident to maintain insurance
whenever the nonresident uses a vehicle in that
atate or province, your policy will provide at
Icast the required minimum amounts and types
of coverage.

B. No one will be entitled to duplicate payments for
the same clements of loss.

FINANCIAL RESPONSIBILITY

When this policy is certified as future proof of finan-
cial responsibility, this policy shail comply with the
law to the extent required,

OTHER INSURANCE

If there is other applicable liability insurance we will
pay only our share of the loss, Our share is the propor-
tion that our limit of tiability bears to the total of all
applicable limits, However, any insurance we provide
for a vehicle you do not own shall be excess over any
other collectible insurance,

Includes copyrighted material of Insurance Services Office, Inc,, with its permission,

PL-#0284 12.00

Page 4 of 15

Edition 8 of Policy forms
101, 102, and LP

Case LD: 1908022

Bo

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 64 of 102

 

MEDICAL PAYMENTS

Coverage C

 

INSURING AGREEMENT

A. We will pay reasonable expenses incurred for nec-
essary medical and funeral services because of
"bodily injury”:

i,
2.

Caused by accident: and
Sustained by an “insured",

We will pay only those expenses incurred for
services rendered within 3 years from the date of
the accident,

B. "Insured" as used in this coverage means:

1,

You or any “family member":
a, while “ocoupying"; or
b. ag a pedestrian when struck by;

a motor vehicle designed for use mainly on
public roads or a trailer of any type.

Any other petson while "occupying" "your
covered auto",

EXCLUSIONS

We do not provide Medical Payments Coverage for
any person for "bedily injury":

t.

Sustained while "occupying" any motorized
vehicle having fewer than four wheels.

Sustained while "occupying" "your covered
auto” when it is being used to carry persons or
property for a fee. This exclusion (2.) does not
apply to a share-the-expense car pool,

Sustained while "occupying" any vehicle lo-
cated for use ag a residence or premises.

Ocourting during the course of employment if
workers' compensation benefits are required or
available for the "bodily injury”.

Sustained while "occupying", or when struck
by, any vehicle (other than "your covered
auto") which is:

a, owned by you; or

b, furnished or available for your regular use.

. Sustained while "occupying", or when struck

by, any vehiole (other than "your covered
auto") which is:

a. owned by any "family member"; or

b. furnished or available for the regular use
of any “family member".

However, this exctusion (6.) does not apply to
you.

Sustained while “occupying” a vehicle without

a reasonable belief that that person is entitled

to do so.

. Sustained while “occupying” a vehicle when it

is being used in the "business" of an "insured",
This exclusion (8.) does not apply to "bodily
injury sustained while "occupying" a:

a. private passenger auto;
b. pickup or van that you own; or

c. “trailer used with a vehicle deseribed in a,
or b, above.

Sustained while “occupying” any vehicle lo-
cated inside a facility designed for racing, for
the purpose of:

&, competing in; or
b. practicing or preparing for;

any prearranged or organized racing or speed
contest,

. Caused by or as a consequence of:

a, discharge of a nuclear weapon (even if ac-
cidental); 7

b, war (declared or undeclared);
civil war;
d, insurrection; or

g. rebellion or revolution.

Includes copyrighted material of Insurance Services Office, Inc,, with its permission.

PL-10284 12-00

Page 5 of 15

Edition 8 of Policy forms
161, 102, and LP

Case ID: 19080225

 

9

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 65 of 102

11, From or as a consequence of the following,
whether controlled or uncontrolled or however
caused:

a. nuclear reaction;
b. radiation; or

c, radioactive contamination.

LIMIT OF LIABILITY
A, Tho limit of liability shown in the Declarations for

this coverage is our maxinum fimit of liability for
each person injured in any one accident. This is the
most we will pay regardless of the number of:

1. "Insureds";
2. Claims made;

3, Vehicles or premiums shown in the Declara-
tions; or

4, Vehicles involved in the accident,

‘B. Any amounts otherwise payable for expenses un-

der this coverage shall be reduced by any amounts
paid or payable for the same expenses under Cov-
erage A or Coverage D,

C. No payment will be made unless the injured person
or that person's legal representative agrees in
writing that any payment shall be applied toward
any settlement or judgment that person receives
under Coverage A or Coverage D,

OTHER INSURANCE

{f there is other applicable auto medical payments in-
Sutance we will pay only our share of the loss, Our
share is the proportion that our limit of liability bears
to the total of all applicable limits, However, any in-
surance we provide with respect to a vehicle you do not
own shall be excess over any other collectible auto in-
surance providing payments for medical or funeral ex-
penses.

 

UNINSURED MOTORISTS
Coverage D

 

PL-10284 12-00

INSURING AGREEMENT
A. We will pay compensatory damages which an "in-

sured" is legally entitled to recover from the owner
or operator of an “uninsured motor vehicle" be-
cause of "bodily injury":

t, Sustained by an "insured": and
2. Caused by an accident,

The owner's or operator's liability for these dam-
ages must arise out of the ownership, maintenance
or use of the "uninsured motor vehicle’,

Any judgment for damages arising cut of a suit
brought without our written consent is not binding
on us.

B. “Insured” as used in this coverage means:

1, You or any "family member".

2. Any other person "occupying" “your covered
auto”,

3. Any person for damages that person is entitled
to recover because of "bodily injury" to which
this coverage applies sustained by a person de-
scribed in 1. or 2. above.

C. "Uninsured motor vehicle" means a land motor
vehicle or trailer of any type:

1, To which no bodily injury Hability bond or
policy applies at the time of the accident,

2, To which a bodily injury liability bond or pol-
icy applies at the time of the accident. In this
case its limits for bodily injury liability must
be less than the minimum limits for bodily in-
jury liability specified by the financial respon-
sibility law of the state in which "your covered
auto’ is principally garaged.

3. Which is a hit and run vehicle whose operator
or owner cannot be identified and which hits:

a. youor any "family member";

b. a vehicle which you or any "family mem-
ber" are "occupying"; or

c. "your covercd auto",

4. To which a bodily injury liability bond or pol-
icy applies at the time of the accident but the
bonding or insuring company:

a. denies coverage; or

b. is or becomes insolvent,

Tncludes copyrighted material of Insurance Services Office, Inc,, with its permission.

Edition 8 of Policy forms

Page 6 of 15 101, 102, and LP

Case ID: 19080224

9

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 66 of 102

However, "uninsured motor vehicle" does not in-
clude any vehicle or equipment:

1, Owned by or furnished or available for the
regular use of you or any “family member",

2, Ovmned or operated by a self-insurer under any
applicable motor vehicle law,

3. Owned by any governmental unit or agency.
4, Operated on rails or crawler treads,

Designed mainly for use off public roads while
not on public roads.

6, While located for use as a residence or prem-
" ises,

EXCLUSIONS

A. Woe do not provide Uninsured Motorists Coverage
for "bodily injury" sustained by any person!

1. While "occupying", or when struck by, any
motor vehicle owned by you or any "family
member" which is not insured for this coverage
under this policy. This includes a trailer of any
type used with that vehicle.

2. Ifthat person or the legal representative settles
the "bodily injury" claim without our consent,

3. While "occupying" "your covered auto" when
it is being used to carry persons or property
for a fee, This exclusion (A.3,) does not apply
to a share-the-expense cat pool.

4. Using a vehicle without a reasonable belief
that that person is entitled to do so.

B. This coverage shall not apply directly or indirectly
to benefit any insurer or self-insurer under any of
the following or similar law:

1, workers! compensation law: or
2. disability benefits Jaw,

C. We do not provide Uninsured Motorists Coverage
for punitive or exemplary damages including legal
costs related thereto,

LIMIT OF LIABILITY
A. Single Limit

if the Declarations show a single limit of liability
for Coverage D, this limit is our maximum limit of
liability for all damages for "bodily injury" result-

ing from any one accident. This is the most we will
pay regardless of the number of

1. "Insureds";
2. Claims made;

3, Vehicles or premiums shown in the Declara-
tions; or

4, Vehicles involved in the accident.
Split Limits

if the Declarations show separate limits of liability
for cach person and each accident, the limit of li-
ability shown for each person for Uninsured Mo-
torists Coverage is our maximum limit of liability
for all damages, including damages for care, loss
of services or death, arising out of "bodily injury"
sustained by any one person in any one accident,
Subject to this limit for cach person, the limit of 1i-
ability shown in the Declarations for each accident
for Uninsured Motorists Coverage is our maximum
limit of liability for all damages for "bodily injury"
resulting from any one accident. These limits are
the most we will pay regardless of the

number of:

1, "Insureds";
2, Claims made;

3. Vehicles or premiums shown in the Declara-
tions; or
4, Vehicles involved in the accident,

Any amounts otherwise payable for damages under
this coverage shall be reduced by all sums;

1. Paid because of the "bodily injury" by or on
behalf of persons or organizations who may be
legally responsible, This includes all sums paid
under Coverage A; and

2. Paid or payable because of the "bodily injury"
under any of the following or similar law:

a. workers' compensation law; or
b. disabitity benefits law.

Any payment under this coverage will reduce any
amount that person is entitled to recover for the
samo damages under Coverage A,

Includes copyrighted material of Insurance Services Office, Inc., with its permission,

PL-10284 12-00

Page 7 of 15

Edition 8 of Policy forms
{O1, 102, and LP

Case ID: 19080224

 

9

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 67 of 102

OTHER INSURANCE
If there is other applicable similar insurance we will

pay only our share of the loss, Our share is the propor-.

tion that our limit of liability bears to the total of all

applicable limits. However, any insurance we provide

with respect to a vehicle you do not own shall be ex-
cess over any other collectible insurance.

ARBITRATION
A, Ifwe and an "insured" do not agree:

I. Whether that person is legally entitled to re-
cover damages under this coverage; or

2. As to the amount of damages which are recov-
etable by that "insured" from the owner or op-

erator of an “uninsured motor vehicle".

either party may make a written demand for arbi-
tration, In this event, each party will select an ar-
bitrator. The two arbitrators will select a third, If
they cannot agree within 30 days, either may re-

Lo

2, Bear the expenses of the third arbitrator
equally,

Unicss both parties agree otherwise, arbitration
will take place in the county in which the “insured"
lives, Local rules of law as to procedure and evi-
dence will apply. A decision agreed to by two of
the arbitrators will be binding as to:

1. Whether the insured" is legally entitled to re-
cover damages: and

2, The amount of damages. This applies only if
the amount does not exceed the minimum limit
for bodily injury liability specified by the fi-
nancial responsibility law of the stale in which
"your covered auto" is principally paraged, If
the amount exceeds that limit, cither party may
demand the right to a trial, This demand must
be made within 60 days of the arbitrators' de-
cision, Ef this demand is not made, the amount
of damages agreed to by the arbitrators will be

binding,
D, Instead of this method, we and the "insured" may
agree to use another methad of arbitration,

quest that selection be made by a judge of a court
having jurisdiction.

B, Each party will:

1, Pay the expenses it incurs; and

 

DAMAGE TO YOUR AUTO
Coverage E - Collision
Coverage F - Comprehensive
(Other than Collision)
Coverage G - Extended Transportation Expenses
Coverage | - Towing and Labor Costs

 

INSURING AGREEMENT

A. Collision and Comprehensive (Other than Colli-
ston), We will pay for direct and accidental loss to
“your covered auto" or any "non-owned auto", in-
cluding their equipment, We will pay for such loss
to “your covered auto” minus any applicable de-
ductible shown in the Declarations, We will pay B, Extended Transportation Expenses, When there
for loss to "your covered auto" caused by: is a loss to a "your covered auto” described in the
I. "Collision" only if the Declarations indicate Declarations for which a specific premium charge

as . indicates that Coverage G - Extended Transporla-
that C E - Coll d t mn ;
auto overage E - Collision is provided for tha tion Expenses is afforded, or.to a "non-owned

auto", we will pay, without application of a de-
2, Other than “collision” only if the Declarations duetible, up tothe amount per day to a maximum
indicate that Coverage F - Comprehensive is

ovided for that aut amount ag shown in the Declarations for:
pr or that auto.

If there is such a loss to a "non-owned auto", we
will provide the broadest coverage applicable to
any "your covered auto" shown in the Declara-
tions. We will not subtract any deductible amount
from the amount we will pay for a loss to a "non-
owned auto",

Includes copyrighted material of Insurance Services Office, Inc., with its permission,
Edition 8 of Policy forms
101, 102, and LP

PL-10284 12-00 Page 8 of 15

 

Case ID: 19080229

 

Oo

 
PL-10284 42-00

Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 68 of 102

1. Transportation expenses incutred by you,

2. Loss of use expenses for which you become
legally responsible in the event of loss to a
“non-owned auto",

This coverage applies only if:

1, “Your covered auto" or the "non-owned auto"
is withdrawn from use for more than 24 hours:
and

2. The loss is caused by "collision" or is covered
under Coverago PF - Comprehensive of this
policy.

However, this coverage does not apply when there
is a total theft of "your covered auto" or a "non-
owned auto". Such coverage is provided undor
Coverage F of this policy.

‘Our payment will be limited to that period of time
reasonably required to repair or replace the “your
sovered auto" or the "non-owned auto",

. Towing and Labor Costs. We will pay towing
and labor costs incurred each time "your covered
auto” of any "non-owned auto” is disabled, up to
the limit of liability shown in the Declarations for
Covorage I - Towing and Labor Costs as applica-
ble to that vehicle, If a “non-owned auto" is dis-
abled, we will provide the broadest towing and
labor costs coverage applicable to any "your cov-
ered auto” shown in the Declarations. We will only
pay for labor performed at the place of disable-
ment.

. "Collision" means the upset of “your covered auto"
or a "fion-owned auto” or their impact with another
vehicle or object, Loss caused by the following is
considered other than "collision":

1. Missiles or 6. Hail, water or flood;
falling objects;
2. Fire; 7. Malicious mischief
or vandalism:

3. Theft or larceny; 8. Riot or civil commotion;

4. Explosion or 9, Contact with bird or
_ Earthquake; animal; or
5, Windstorm: 10. Breakage of glass,

If breakage of glass is caused by a "collision" you
may elect to have it considered a loss caused by
"collision”,

E. "Non-owned auto" means:

|. Any private passenger auto, pickup, van or
-“teailer" not owned by or furnished or avail-
able for the rogular use of you or any “family
menaber" while in the custody of or being op-
erated by you or any "family member"; or

2, Any auto or "trailer" you do not own while
used as a temporary substitute for “your cov-
ered auto" which is out of normal use because

of its:

a. breakdown; d. loss; or

b. repair; e. destruction.

c. servicing;
TRANSPORTATION EXPENSES

In addition, under Coverage F, we will pay, without
application of a deductibfe, up to the greater of the
following amounts:

1. $15 per day, to a maximum of $450; or

2. Fora “your covered auto", the amount per day,
to a maximum amount shown, if any, on the
Declarations for Coverage G for that specific
"your covered auto"; or

3. For a "non-owned auto", the amount por day,
to a maximum amount shown, if any, on the
Declarations for Coverage G for any one "your
covered auto",

This applies only in the event of the total theft of
“your covered auto" or a "non-owned auto", The
coverage applies to a “your covered auto" only
when the Declarations show that Coverage F is
provided for that specific "your covered auto", The
coverage applies to a “non-owned auto" if the
Declarations show that Coverage F is provided for
any ‘your covered auto",

We will pay:

1, Transportation expenses incurred by you in the
event of the total theft of “your covered duto"; or

2, Loss of use expenses for which you become legally
responsible in the event of a total theft of a "non-
owned auto",

We will pay only those expenses incurred during the

period: ,

Ll. Beginning 48 hours after the theft; and

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

Edition 8 of Policy forms

Page 9 of 15 101, 102, and LP

Case ID: 19080224

 

9

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 69 of 102

2. Ending when "your covered auto" or the "non-
owned auto" js returned to use, or, we pay or offer
to pay for its loss.

EXCLUSIONS
We will not pay for:

1. Loss to "your covered auto” or any "non-owned
auto" which occurs while it is being used to carry
persons or property for a fee. This exclusion (1.)
does not apply to a share-the-expense car pool.

2. Damage due and confined to:
a. wear and tear:
b, freezing:

c. mechanical or electrical breakdown or failure;
or

d. road damage te tires,

This exclusion (2.) does not apply if the damage
results from the total theft of "your covered auto"
or any “non-owned auto",

3. Logs dus to or as a consequence of:
a. radioactive contamination;

b. discharge of any nuclear weapon (even if acci-
dental);

c, war (declared or undeclared);
d, civil war;

e. insurrection; or

f. rebellion or revolution.

4, Lass to equipment designed for the reproduction of
sound and any accessories used with such equip-
ment. This exclusion (4,) does not apply if the
equipment is permanently installed in “your cov-
ered auto" or any "non-owned auto".

5. Loss to tapes, records or other devices for use with
equipment designed for the reproduction of sound,

6, Loss to a camper body or “trailer” you own which
is not shown in the Dectarations. This exciusion
(6.) does not apply to a camper body or “trailer”
you:

a. acquire during the policy period; and

b, ask us to insure within 30 days after you be-
come the owner,

10,

If,

12,

13,

Loss to any "non-owned auto" when used by you
or any "family member" without a rcasonable be-
lief that you or that "family member" are entitled to
do so. 7

Loss to:
TV antennas;
awnings or cabatias; or
c, equipment designed to create additional living
facilities,
Loss to any of the following or their accessories:
a. citizens band radio:
b, two-way mobile radio;
c. telephone; or
d, scanning monitor receiver,

This exclusion (9.} does not apply if the equipment
is permanently installed in the opening of the dash
or console of "your covered auto" or any “non-
owned auto", This opening must be normally used
by the auto manufacturer for the installation of a
tadio,

Loss to equipment designed or used for the detec-
tion or location of radar or laser,

Loss to any "non-owned auto” being maintained or
used by any person while employed or otherwise
engaged in the "business" oft

a, selling; d. storing; or
b. repairing; 6. parking:
c. servicing;

vehicles designed for use on public highways. This
includes road testing and delivery.

Loss to any “non-owned auto" being maintained or
used by any person while employed or otherwise
engaged in any "business" not described in exclu-
sion 11. This exclusion (12,} does not apply to the
maintenance or use by you or any “family mem-
ber" of a "non-owned auto" which is a private pas-
senger auto or "trailer",

Loss to "your covered auto" or any "non-owned
auto" due to destruction or confiscation by gov-
ernment or civil authorities because you or any
"family member";

a. engaged in illegal activities; or

Includes copyrighted material of Insurance Services Office, Inc,, with its permission.

Edition 8 of Policy forms

Pi-10284 42-00 Page 10 of 15 fO1, 102, and LP

Case ID: 190802259

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 70 of 102

b, failed to comply with Environmental Protec-
tion Agency or Department of Transportation
standards.

This exclusion (13.) does not apply to the interests
of Loss Payees in “your covered auto",

14, Loss to "your covered auto" or any "non-owned
‘auto", located inside a facility designed for racing,
for the purpose of

a. competing in; or

b. practicing or preparing for;

any prearranged or organized racing or speed con-
test,

15, Loss to, or loss of use of, a “non-owned auto"
rented by:

a, you, of ‘
b, any “family member";

if a rental vehicle company is precluded from re-
covering such loss or loss of use, from you or that
“family member", putsuant ta the provisions of any
applicable rental agreement or state law.

LIMIT OF LIABILITY

A. Our limit of liability for loss will be the lesser of
the:

1, Actual cash value of the stolen or damaged
property; or

2. Amount necessary to repair or replace the
property with other property of like kind and
quality.

However, the most we will pay for loss to any

"non-owned auto" which is a "trailer" is $500,

B. An adjustment for depreciation and physical con-
dition will be made in determining actual cash
value at the time of loss,

Note: Our Limit of Liability under Damage to Your
Auto does not extend to any loss in market or resale
value which may result from a direct end accidental
loss to “your covered auto" or any “non-owned auto",

PAYMENT OF LOSS

We may pay for loss in money or repair of replace the
damaged or stolen property, We may, at our expense,
return any stolen property to:

1, You; of

2. The address shown in this policy.

If we return stolen property we will pay for any dam-
age resulting from the theft. We may keep.all or part of
the property at an agreed or appraised value.

LOSS PAYABLE CLAUSE

Loss or damage under this policy shall be paid, as in-
terest may appear, to you and the loss payee shown in
the Declarations, This insurance with respect to the
interest of the loss payco, shall not become invalid be-
cause of your fraudulent acts or omissions unless the
loss results from your conversion, secretion or embez-
zlement of "your covered auto", However, we reserve
the right to cancel the policy as permitted by palicy
terms and the cancellation sball terminate this agree-
ment as to the loss payee's interest. We will mail the
loss payee written notice at feast 10 days before the
effective date of cancellation.

When we pay the loss payee we shall, to the extent of
payment, be subrogated to the loss payee's rights of
recovery,

NO BENEFIT TO BAILEE

This insurance shall not directly or indireotly benefit
any carricr or other bailee for hire,

OTHER SOURCES OF RECOVERY

If other sources of recovery also cover the loss, we will
pay only our share of the loss. Our share is the propar-
tion that our limit of liability bears to the total of all
applicable limits. However, any insurance we provide
with respect to a "non-owned auto” shall be excess
over any other collectible source of recovery including,
but not limited to:

1. any coverage provided by the owner of the "non-
owned auto";

2, any other applicable physical damage insurance;
3. any other source of recovery applicable to the loss,
APPRAISAL

A. If we and you do not agree on the amount of loss,
either may demand an appraisal of the loss. In this
' event, each party will select a competent appraiser,
The two appraisers will select an umpire, The ap-
praisers will state separately the actual cash value
and the amount of loss. If they fail to agree, they
’ will submit their differences to the umpire. A deci-

Includes copyrighted material of Insurance Services Office, Inc., with its permission,

PL-10284 12-00

Page Li of 15

Edition 8 of Policy forms
101, 102, and LP

Case ID: 1908092254

a)

 

 

 
sion agreed to by any two will be binding, Rach
party will: .

1,

Pay its chosen appraiser; and

Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 71 of 102

2, Bear the expenses of the appraisal and umpire
equally.
B. We do not waive any of our rights under this pal-
icy by agrecing to an appraisal.

 

DUTIES AFTER AN ACCIDENT OR LOSS

 

GENERAL DUTIES

We have no duty to provide coverage under this policy
unless there has been full compliance with the follow-
ing duties:

A. We must be notified promptly of how, when and
where the accident or loss happened. Notice should
also include the names and addresses of any in-
jured persons and of any witnesses.

B. A person seeking any coverage must:

ADDITIONAL DUTIES FOR UNINSURED
MOTORISTS COVERAGE

A person seeking Uninsured Motorists Coverage must
also;

1. Promptly notify the police if a hit and run
driver is involved.

2, Proniptly send us copics of the legal papers if
# suit is brought.

ADDITIONAL DUTIES FOR COLLISION AND

 

 

1, Cooperate with us in the investigation, settle- COMPREHENSIVE COVERAGES
ment or defense of any claim or suit, A petson seeking coverage for Collision or Compre-
2. Promptly send us copies of any notices or legal hensive (Other than Collision) must also:
ny ets received in connection with the accident 1, Take reasonable steps after loss to protect
OF Noss. "your covered auto" or any “non-owned auto"
3, Submit, as often as we reasonably require: atid their equipment from further loss. We wilt
a, ta physical exams by physicians we select, pay reasonable cxpenses incurred to do this.
We will pay for these exams. 2, Promptly notify the police if "your covered
tr fi mS
b. to examination under oath and subscribe auto" or aay "non-owned auto" is stolen,
the same. 3, Permit us to inspect and appraise the damaged
4, Authorize vs to obtain: property before its repair or disposal,
a. medical reports; and
b. other pertinent records.
5. Submit a proof of loss when required by us,
GENERAL PROVISIONS
BANKRUPTCY B. Ef there is a change to the information used to de-

Bankruptcy or insolvency of the "insured" shall not
relieve us of any obligations under this policy.

CHANGES

A, This policy contains all the agreements between
you and us. Its terms may not be changed or
waived except by endorsement issued by us.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

PL-10284 12-00

velop the policy premium, we may adjust your
premium, Changes during the policy term that may
result in a premium increase or decrease include,

_ but are not limited to, changes in:

1, . The number, type or use classification of in-
sured vehicles:

2. Operators using insured vehicles;

Edition 8 of Policy forms

Page 12 of 15 10], 102, and LP

Case ID: 19080224

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 72 of 102

3. The place of principal garaging of insured ve-
hicles;

4, Coverage, deductible or limits.

Ifa change resulting from A. or B. requires 2 pre-
mium adjustment, we will make the premium ad-
justment in accordance with our manual rules,

lf we make a change which broadens coverage un-
der this edition of your policy without additional
premium charge, that change will automatically
apply to your policy as of the date we implement
the change in your state, This paragraph (C,) does
not apply to changes implemented with a general
program revision that includes both broadenings
and restrictions in coverage, whether that general
progtam revision is implemented through intro-
duction of: ,

1. Asubsequent edition of your policy; or
2, An Amondatory Endorsement.

FRAUD

We do not provide coverage for any "insured" who has
made fraudulent statements or engaged in fraudulent
conduct in connection with any accident or loss for
which coverage is sought under this policy.

LEGAL ACTION AGAINST US
A. No legal action may be brought against us until

there has been full compliance with all the terms of
this policy, In addition, under the Liability Cover-
ages, no legal action may be brought against us
until;

l. We agree in writing that the "insured" has an
obligation to pay; or

2. ‘The amount of that obligation has been finaliy
determined by judgment after trial.

No person or organization has any right under this
policy to bring us into any action to determine the
liability of an "insured",

OUR RIGHT TO RECOVER PAYMENT

A.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

PL-10264 12-00

If we make a payment under this policy and the
person to or for whom payment was made has a
tight to recover damages from another we shall be
subrogated to that right. That person shall do;

1. Whatever is necessary to enable us to exercise
our rights; and

2. Nothing after loss to prejudice them,

However, our rights in this paragraph (A.) do not
apply, under the Damage to Your Auto Coverages,
against any person using "your covered auto" with
a reasonable belief that that person is entitled to do
80.

if we make a payment under this policy and the
person to or for whom payment is made recovers
damages from another, that person shall:

1, Hold in trust for us the proceeds of the recov-
ery; and

2, Reimburse us to the extent of our payment fess
reasonable attorney fees and a proportionate
share of the cost of recovery.

POLICY PERIOD AND TERRITORY

A.

This policy applies only to accidents and losses
which occur:

1. During the policy period as shown in the Dec-
Jarations; and
2, Within the policy territory.

The policy period, and each successive policy pe-
tod, begins and ends at 12:01 a.m. standard time
at your address,

» The policy territory is:

i, The United States of America, its territories or
possessions;

2. Puerto Rico; or
3, Canada,

This policy also applies to loss to, or accidents in-
volving, “your covered auto" while being trans-
ported between their ports.

TERMINATION

A,

Page 13 of 15

Cancellation, This policy may be cancelled during
the policy period as follows:

1. The named insured shown in the Declarations
may cancel by:

a, retuming this policy to us; or

b. giving us advance written-notice of the
date cancellation is to take offect.

Edition 8 of Policy forms
101, 102, and LP

Case ID: 19080225

So

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 73 of 102

2, We may cancel by mailing to the named in-
sured shown in the Declarations at the address
shown there:

a, atleast 10 days notice of cancellation:

(1) if cancellation is for nonpayment of
premium or

(2) if notice is mailed during the first 60
days this policy is in effect and this is
not a continuation policy; or

b. at least 30 days notice in all other cases,

3. After this policy is in effect for 60 days, or if
this is a continuation policy, we will cancel
only:

a. for nonpayment of premium, or
b. if your driver's license or that of:
(1) any driver who lives with you; or

(2) any driver who customarily uses "your
covered auto";

has been suspended or revoked, This must
have occurred:

{1) during the policy period: or

(2) since the last anniversary of the origi-
nal effective date if the policy period is
other than 1 year; or

co. if the policy was obtained through material
misrepresentation,

4, Nonpayment of Premium, Nonpayment of
premium shall mean failure to pay any pre-
mium or premium installment when due
whether payable directly to us or through a
premium financing plan or credit extension.

B. Non Renewal. If we decide not to renew or con-
tinue this policy, we will mail notice to the named
insured shown in the Declarations at the address
shown there. Notice will be mailed at least 30 days
before the end of the policy period, If the policy
period is other than 1 year, we will have the right
not to continue it only at each anniversary of its
original effective date, If that date is the 29th,
30th, or 31st of a month, we may consider the first
day of the next month to be this anniversary,

C, Automatic Termination, [f we offer to continue
and you or your representative do not accept, this

policy will automatically terminate without notice
of termination at the end of the current policy pe-
riod. Failure to pay the required continuation pre-
rium when due shall mean that you have not
accepted our offer,

If you obtain other insurance on "yout covered
auto", any similar insurance provided by this pol-
ivy will terminate as to that auto on the effective
date of the other insuranice,

D. Other Termination Provisions.

{, Ifthe law in effect in your state at the time this
policy is issued or continued:

a, requires a longer notice period;

b. requires a special form or procedure for
giving notice; or

c, modifies any of the stated termination rea-
sons;

we will comply with those requirements.

2, We may deliver any notice instead of mailing
it, Proof of mailing of any notice shall be suf-
ficient proof of notice,

3. Ifthis policy is cancelled, you may be entitled
to a premium refund. Ifso, we will send you
the refund. The premium refund, if any, will be
computed according to our manuals. However,
inaking or offering to make the refund is not a
condition of cancellation,

4, The effective date of cancellation stated in the
notice shall become the end of the policy pe-
ciod,

TRANSFER OF YOUR INTEREST IN THIS
POLICY

A. Your rights and duties under this policy may not be
assigned without our written consent, However, if
a named insured shown in the Declarations dies,
coverage will be provided for:

1. The surviving spouse if resident in the same
household at the time of death. Coverage ap-
plies to the spouse as if s named insured
shown in the Declarations; and

2. The legal representative of the deceased person
as if a named insured shown in the Declara-
tions, This applies only with respect to the rep-

Includes copyrighted material of Insurance Services Office, Inc., with its permission,

PL-10284 12-00

Page 14 of 15

Edition 8 of Policy forms
L101, 102, and LP

Case ID: 19080224

 

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 74 of 102

resentative'a legal responsibility to maintain or TWO OR MORE AUTO POLICIES

Tk #1
use "your covered auto", If this policy and any other auto insurance policy is-

B. Coverage will only be provided until the next anni- sued to you by us apply to the same accident, the
versary of the policy's original effective date. maximum limit of our liability under ail the policies
shall not exceed the highest applicable limit of liability
under any one policy,

This policy is signed for the member company of Travelors which is the insurer under this policy.

Der Men Rear aor

James M. Michener Jerry T. Shroat
Secretary Chief Executive Officer
Personal Lines

Includes copyrighted material of Insurance Services Office, Inc., with its permission. .

Edition 8 of Policy forms
PL-40284 12-00 Page 15 of 15 101, 102, and LP

Case ED: 190802259

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 75 of 102

Min,
Travelers

Case ID: 19080224

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 76 of 102

EXHIBIT “C”

Case ID: 190802259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 77 of 102

6SZZOROGT IG] aseyg

FAX + (619)944.9604 D, BROWN
Kauffor insurance Aasoclates, Inc. CABBIDY COURT
A, 48622
“7 PA 1862 BLANDON, PA 18810

conn, 040860 suBcoDE
AgExovousToMERIa 00002893

CURRANT RESIDERCE IS OWNED

YOTAL NUMBER OF VEHICLES IN HOUSEHOLD:

GINGLE

PROPERTY DAMAGE LIASIITY

GRIMeYRED
ins
uNoeRt
NOTOHATS
$

STATED §

EXPENSES §
4s PiP-Ftral purty benefits, Madioal Expense, PiP-Work lose boneft(s

00/19/2002

INDICATE BELOW

 

 

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 78 of 102

6STCOROGE ‘Cf ese

FARM 407.

EXPLAIN ALL "YES" RESPONSES IH ALL "¥20" RESPONSES IK REMARKS

1. WITH THE EXCEPTION OF ANY ENGUMBRANOES, ARE ANY VeMicLeg x Ay MEMBER IN SERVICE? (Dvfver
HOT SOLELY OWED BY AND REGISTERED TO THE APPLICANT? Tecan

ANY CAR EQUIPMENT? cusomlzed van: V3.ANY j
a Qiimbey and dala offtag}
4. ANY OTHER : {3, BEEN TRANSFERAEO WATHIN AGENCY?
§ i

ae ta Any ¢ couesAga DECLINED, CANCELLED, OR HON RENEWEO OURING THE
TANY THis
§, AMY OTHER WBURANOE (Hal potey number)

SOOD STUDENT CERTIFICATE
CERTIFICATE
MEOICAL SYATEAENT

PHOTOGRAPH
oF

THE THE

THS COMPANY BINDS THE KIND(S) OF INSURANCE STIPLLATED ON THIS APPLICATION, THIS INSURANCE 16 SUbJEOT
TOTHE TERMS, CONDITIONS AND eins OF THE POLIOV(ES) IN CURRENT USE ay THE COMPANY.

UuiS BINDER MAY B& CANCELLED BY THE INSURED BY SURRENDER OF THIS BINUER OA BY WRITTEN NOTICE TOTHE
GOUBANY STATING WHEN CANCELLATION WILL BE EFFECTIVE, Tria SINDERMAY Be PANCELLED BY THE COMPANY
REPLAGED BY APOLIGY IF THR MapeR Ip uae ESET FOLGY, THE COMPANY CART Se TS A
PREMIUM FOR THE BINDER ACCORDING 10 THE RULES ANTS FATES IN'USE BY THE COMPANY, .

42:01 AM

FY

OF
CERTI
UNABLE

THIS ig
THE vey ARE ACCEPT, TO HAVE

PRODUGER'S STATEMENT: I CERTIFY TO THE BEST OF MY KNOWLEBGE AND BELIEF THAT THE OF THE ROW LONG HAVE YoU
ABPLICANT [6 THE PERSONAL SIGHATURE OF THE APPLIGANT. ° TRAC re oe

! THAT THE COVERAGE AND LIMIT CHOICES INDICATED HERE OR IN ANY STATE SUPPLEMENT WILL APPLY To ALL FUTURE
CONTINUATIONS AND CHANGES UNLESS | NOTIFY YOU OTHERWISE IN WAITING,

: | sales

 

 

 

 

 
°
"re tf oe

Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 79 of 102

te de

‘SUPPLEMENTARY AUTOMOBILE APPLICATION - PENNSYLVANIA

(To be completed by tha Named tnsured.or Appiloant)
Name . Policy Number (i Not Naw Business)

— TAMMIE "Db. “PROWA | SY
Addroas
252 Cassrby Cover __Plvinnans PA 19610

PENNSYLVANIA NOTICE .
IMPORTANT NOTICE .

Insurance compantos operating in tha Commanwealth of Pennsylvania are required by law to make avallable for
purchase the following benefits for you, your spouse or other relatives or minors In your custody or in tho
custody of your relatives, residing In your household, oooupants.of your moter vahiota or parsana struck by

your motor vehlale:
_ {i} Medical benefits, up to at least $100,000,

(j f) Extraordinary medloal benefits, from $400,000 to $1,100,000 whioh may be offered {n Incramenta of
' $400,000.

(2) — Incoma toss benefits, up to at least $2,600 par month up to a maximum of at least $60,000.

suretnewrn ‘TravelersT™

 

 

(3} Accldenta! death benefits, up to at laast $26,000.

{4) Funeral benefits, $2,600,

(6) As an alternative to paragraphe (1), (2), (a) and (4), a combination benell, up to at least $177,500 of
beneiits In the aggragate or benetite payable up to three years from the date of the acofdent, whichever
csours first, subject to a limit on accidental death benefit of up to $28,000 and a limit on funeral benefit
of $2,600, provided that nothing contained In thte subseotion shall be congtriiad to JImlt, reduce, modity

or change the provisions of section 1745(d) (relating to avallabiilty of adequate ilmits).

(6) Untnsured, underinsured and bodily Injury Hability coverage up to at least $100,000 because of injury to
* one person in any one acoldant and up to at least $200,000 because of Injury to two or more persone [n

any one accident or, at the option of the Insurer, up to at feast $300,000 In a singte fmt for these
coverages, except for policies Issued under the Assigned Risk Plan. Also, at least $5,000 for damage to

proparty af others in any one accident.

Additionally, insurers may offer higher benefit fevels than those enumerated above as well ae additonal benollts.
Howover, an Inoured may elect to purohase lower benafit levels than thoae enumerated above,

Your signature on this notice or your payment of any renawal premlum evidances your actual knowledge and
underatanding of the avaliabllity of these benefits and limits as wel es the benefits and imits you have selected.
ff you have any questiona or you do not understand all of the varlous options avallable to you; contact your
agent or company. If you do not underetand any of the provisions contained In this notice, contact your agent

or company before you algn,

“Ss ed ingure ee TD —
MT ines Lr deur 66-27 -0R

THIS FORM MUST BZ SIGNED AND RETURNED. PLEASE TAKE THE TIME TO REVIEW AND-UNDERSTAND
THE VARIOUS COVERAGES, LIMITS, AND OPTIONS AVAILABLE, THEN INDICATE YOUR CHOICES ON THE

FOLLOWING PAGES,

 

PLe2492 Rav, 7.90 "Pago 1of 10

 

 

Case ID: 1908042

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 80 of 102

 

PENNSYLVANIA TORT OPTION SELECTION

+

 

 

 

Tart Option Selection: You have two optlons. The {iret ts called the ‘limited tort option, By choosing this
option, you save the most. money by agraalng to ilmit your right te sue for paln and suffering. Even if you
choose this option, you atiil retaln a full-right to suo for pala and suffering H you sustain a serlous injury or # yau
"are injured by an Unineured motorist, a’vehicle registered out of atato or & drunk driver who causes an accident.
- And, you are never, under any olroumstances, barred from auing for your unpaid economic leases suoh #6
-° madical bila of foss of Income. A “serlous Injury" ls defined In the law as a personal injury resulting in death,
aatlous Impaltrent of bodily function or permanent serlous disfigurement.

The second option ts oalied the “full ter option. By choosing this option, you eave tess money because you
retain your present unlimited ability to gue for paln and euffaring In an acoldant.

The "Pennsylvania Tort Option Seleotion Notloe to Named Inaurads" form provided on the next page explains
thease options and provides a cost comparison batween what your premium would be with the “mitad tort”

option (Paragraph A) or with the "full tort? option (Paragraph ©). '
To cheosa your tort option, follow the Instructions below,

The faw permits you to select a tort option by signing your mame on the “Pennsylvania Tort Option
Selection Notice To Named insureds" form on the next page.

1. if you want the “imited tort’ option, sign and date Signature Lina |, Otharwies, the faw will automatically
assign you to the “full tort" option.

2. If you want the "full tort’ option, sign and date‘Signature Line Il, If you make no selection, you will bo
considered to have chosen the ‘ull tort" option and your policy will automatically raflect the "Yuill tort’ option
and premium, .

‘PLxf432 Rov, 7-99 Page 2 of 10

 

 

Case ID: 190802259

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 81 of 102

PENNSYLVANIA TORT GPTION SELECTION

 

 

NOTICE TO NAMED INSUREDS

 

 

A, "Limited Tort? Option ~ The laws of the Commonwealth of Pennsyivania give you the tight to choose a form

of Insurance that limite your right and the right of mambera of your household to seek financial
companaation for Injurlas eausad ‘by other drivera, Unclar this form of insurance, you and other household -

‘embers covered under this pofloy may seek recovery for all medical and other out-of-pocket expenses,

but not for pain and sutering or other nonmonatary damages untass the {ijurles suffered fall within the

definition of "serious Injury' as set forth in the polly, or unlees-one of asveral other excaptions noted In the

polloy @pplies, Tho sem-annual premlum for the limits you have selected for this “imited tort’ option

‘a .

 

Please note, the minimum limits required by tho taws of the Commonwealth of Pennaytvanta are: Sodlly
Injury, $8,000 each person, $30,000 each eacident; Property Damage, $5,000 each acoldant; and Firat
Patty Medical, $6,¢00,

Additional covatages under this option are avallable at additlonat cost,

B. If you wish to choose the 4imited tort’ option desorlbed in paragraph A, you must algn this notlea where
indicated below and return It. ff you do not sign and rete this notice, you will be considered to hava
chosen ‘full tort’ coverage as dascribed In paragraph C and you will be charged the ull tort’ premium.

I wish to. choose tha “Iimitad tort” option dasoribad In Paragraph A, ,

Signature Ling |.

 

Named insured Date

©, "Full Tart’ Option - The laws of tha Commomvealth of Pennsylvania also give you the sight to choose a
form of Inaurance under which you maintain an unrestrloted tight for you and tha members of your
-househcld to seek financial compeneation for Injuries cauged by other drivers. Under this form of insurance,
you and other household inambers oovared under this polloy may seek recovery for al! medloal and other
out-of-pooket expenses and may also asek finanotal compensation for pain and suffaring and other
nonmonetary damages as a result of Infurles caused by othar drivers. The seml-annual premium for

tho ilmits you have selected for this “full tort” option Is

Plaase note, the minimum limite required by the lawa of tha Commonwealth of Pannsyivanta aro: Bedlly
Injury, $18,000 each pareon, $30,000 each aoctdant; Property Damaga, $8,000 each accident; and First
Patty Medioal, $6,000,

Additional covarages under this option are available at additional cost,
D. It you wish to choose the "full tort’ option desoribed In Paragraph ©, you may sign this notice whore

* Indloated bolew and return it, However, f you do not sign and return this notice, you wil be considered to
_ have ohessn the "full tort’ coverage as dasoribed fn paragraph C and you will be charged the ‘full tart”

premium, :
* Slgneture Unelt. 2-7 Cyr, DB Bhi 66/21/90.
: . Bate

’ Named tneured

 

 

 

FE, You may contact your insurance agent, broker or company to discuss the cast of other coverages,

P2492 Roy. 7-68 Pago 3 of 10

 

 

 

Case ID: 19080

p259

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 82 of 102

 

PENNSYLVANIA FIRST PARTY BENEFITS COVERAGE

 

 

 

ELECTION OF.LIMITS FORM .

 

 

BASIC FIRST PARTY BENEFIT - COVERAGE QA/OB

Basle First Party Benafits (FPB) includes coverage for medical traatment and rehabilitative services provided after
an accident in which the Inaured, Inaured’s family or passengers aro Injurad In the Insutad's car, FPB alsd provides
protection If the Insured or a familly rhemiber fs struck by a car while walking. FPB wil always be provided on
pollcles ae mandated by the Commohvwealth of Pennsylvania, r. :

QA indloates that tho ilmited tort option was selected.

GE Indloates that the full tort option was-selected.’

The maximum limit for medical expenses provided for Bagio First Panty Benefits Is $6,000 for any ons person
injured [n any one accident,

ADDED FIRST PARTY BENEFITS - COVEAGE A
Also available for an additiona) pramlum ara "Added Firat Party Beneitts' which are summarized balow, Plaase

complete and sigh this form [f additonal coverage fs destred, Note: Even if you do not want any additional
coverages, this form must be aigned and returned.

 

 

 

Increased Medical Expenses Bonallts income Loge Benofita
{increases the baslo madloa! te the liml specified bolow) (Amount payable tor toot Income upto 60% of grove neem)
Option Amount Option Maximum Amount Monthly Amount

Aa $ 10,000 O as $ 5,000 $1,000
L}* AB $ 26,000 Bé $16,000 $1,000
C) As $ 69,000 B4 $16,000 $1,600
Cl ar $100,000 87 $28,000 $1,500

FOL Bs $60,000 $2,600 -
Funeral Expanses Bonofits Accidontal Death Benefits
{Reasonable expaneas for funoral, burlal, of cremation, Exponse muat moun! payable tt death coours a0 4 roauit of an accident within 24
bo Inourtad within 24 months of tho accidont dato) montha of fhe accident date)
Option , Amount Option Amount
C} ce $1,600 f] bs $ 6,000
Oo $2,800 C) o7 $10,000
D pe $25,000

Combination First Party Benefits Extraordinary Medical’ Benofits :
(Boneilie tor baslo madieal, increasod mediogl, noome tose, funorat (Additional) medical payments coverage up to $4,000,000 after th
expense and acoldontal death are combinad Into one total imi, Thio f Grad $100,000 of medical s pate by of for any Insured.) .
Is the mont wa will pay ae a sosult of bodiy injury to any ane insured
as the raauit of any one accident. Funoral oxpanse fa limited to’
$2,600 and Accldsntal Ooath to $10,000 for cplonsH&vand Opttan Amount
$28,000 tar optiona K& t.} tj ,
Ow $ 60,000
Cig $100,000
Cu _ $277,500

 

 

NOTE: We strongly urge you to purchase. Inoresaed Medical Exponsea benefits, option A7, If you
purchase coverago W, alnce Coverage W does not pay for the first $100,000 In‘medical bilia, .

| have porconelly reviewed and completed this form, | underetand that this coverage election will apply to ail

future renewals, continuations, and.changes In my polloy uniess | hotlly Travelere In'writing ofa new election,

 

        

 

 

Slgnatur od insured.
21 Oye, ab Bass me cep RET,
PL:242 Rev, 7-98 Gy ‘2 yf, / geese 4 of 10

  

Case ID: 19080

 

 

P259

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 83 of 102

 

 

PENNSYLVANIA UNINSURED MOTORISTS COVERAGE

 

 

Noto: This form only needs'to be completed if you wish to rejact uninsured motorists coverage,

Uninsured motorists coverage ts Inaurénce protection you may purchaes that protests you and your family tf
you or they ara injured by a negiigant driver who falls to have any Inaurance coverage, This oaveraga is .

optional, However, we are required to includa # In your polloy unlass you take steps to rejext It

It you do not want this coverage, the Insured named firat on the applioation or the declarations page must algn
and date the fejaction of uninsured motorists protection bstow, If you want to kaep this coverage, do not algn

this walvar and go to tha next page.

 

 

. REJECTION OF UNINSURED MOTORIST PROTECTION

 

 

By signing this walver | am rejecting uninsurad motorist coverage under this polioy, for myself and all relatives
-, fasting In my household, Uninsured coverage protests ma and relatives living In my household for losses and
damages suffered if Injury ta caused by the negligence of a driver who does not have any Insurance to pay for

losses and damages, | knowingly and voluntarily reject this coverage.

 

Signature of First Named Insured

 

Date

PL-2432 Rav, 7-68 Pago 6 of 10

 

 

Case ID: 190804259

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 84 of 102

 

 

 

 

PENNSYLVANIA UNINSURED HOTORISTS COVERAGE - STACKED LIMITS

Note; Thie form only neads to be completed It you wish to reject tha atacking option for untnaured motorlete
coverage. '

if you have chosen uninsured motorlata coverage, your sext option fa to determine It you wish to staok the Imita
of this coverage, With "staoking®, tha Inti oftiabilty le determined by adding the uninsurad motorista coverago
ilmits for each motor vehisle which covers the Injured parson as-ah Insured, (f you reject “stacking”, tha total
itmit of coverage will be the stated limit for the motor vehlole as to whioh the Injured parson és Insured. You wil!
eave on this part of your premium ff you react “stacking”, “Stacking oan only be used if you have more than
one motor vehicle, Please contact Travelers or your Instirance representative for a premium comparison,

To reject slackad ilmits cf-uninsured motorists coverage, the insurad named first on the appileation or the
declarations must sign and date the rejection of stacked uninsured coverage ilmite below, If you want to stack

this coverage, do act sign this waiver and go to the next page,

 

 

REJECTION OF STACKED UNINSURED COVERAGE LIMITS

 

 

By signing this waiver, | am rejecting ctacked limits of uninsured motoriat coverage under the polloy for mysalf
and members of my household under which the Iimits of coverage avaliable wotld ba the aum of iimits for each
motor vehicle Ineured under the policy. Instead, the limits of coverage that 1 am purchasing shall be reduced to
the limite etated In the policy. ! knowingly and voluntarily rejactad tha stacked limtts of coverage. | understand
that my premiums will be reduced If | rejent thls coverage, ,

ignatura of Firat Named tnsured

b-

 

PisBdS2 Rov, rob Page Gof 10

Case ID: 190801

 

259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 85 of 102

 

 

PENNSYLVANIA UNDERINSURED MOTORISTS COVERAGE tose

 

 

Note; This form only naede to be completed If you wish to raject underinsured moteriste coverage,

Underinsured motorist proteotton.ta Instirance coverage you may purchase that protects only you and your
family # you or they are Injured bY a nagiigent driver who doas not have enough bedlly injury tabity

Insurance to caver your olaiine, This coverage Is optional, Howaver, we are required to Include ft In your
polly untasa you take steps to reject it. , ,

If you do not want this coveraga, the Insured named first on the apptlcation or the deolarations page must algn
and date the rejection of underinsured motorist protection below, Ifyou want to keap this coverage, do no! sign
this watver and go to the next page, ,

 

 

REJECTION OF UNDERINSURED MOTORIST PROTECTION

 

 

By signing this walver, | am tejecting undarinsurad motorist coverage under thie poltoy, for myself and all
relatives residing in my household, Undarinsured coverage protacts ma and relatives living ih my household for
losses and damages suffered If Injury [s caused by the negligence of a driver who dogs hot have enough
Insurance to pay for all fosaas and damages. | knowingly and voluntarily rejeot this coverage,

 

Signature of First Named insured

 

Date

PLet482 Rev, 7-06 Page 7 of 70

 

Case ID: 190802259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 - Page 86 of 102

 

 

 

PENNSYLVANIA UNDERINSURED MOTORISTS COVERAGE ~ STACKED LIMITS

 

- Note: This form only naeds to be completed If you wish to rojact the staoking option for underinsured motorists
cavaraga. « . *

If you hava chosen wnderineured motorists coverage, your next option Is to determine If you wiah to stack the
{tmite of this coverage, With “staoking’, the itmit of lability fs detarminad by adding the underinsurad coverage
{mits for each motor vehicle which covers thé Injured person as an Insured, [f you reject “stacking’, the total
limit of covaraga wil) be the stated limit for the moter vehiole as to which the Injurad parson fa tnsurad. You will
gave on this part of your premium Hf you reject “stacking”. “Stacking” can only be used # you have more than
cone motor vehitte. Please contact Travelara or your insurance representative for a premlum comparison.

To reject ataoked limits of undarinsured motorists coverage, the Insured named first on the applloation or tha
declaratlons must sign and date the rejection of stacked undorinourad coverage ilmits below, If you want to
stack this cavarage, do not algn this walver and go to the next page.

 

 

REJECTION OF STACKED UNDERINSURED COVERAGE LIMITS

 

 

.By signing this waiver, | am refaciing stacked flmlts of underinsured materist coverage, undar the palloy-for
myself and members of my household under which the (imilts of coverage available would be the aum of flmlts
for each motor vehicle Insured under the policy. Instead, the Ilmite of aovarage that | am purchasing ehall bo
reduced to the limits stated In the polloy. | knowingly and voluntarlly reject tha stacked ilmite of coverage, |
understand that my premium wil be reduced if} reject thla coverage,

x 2 Sp Beene

Signature of First Named Inoured

X ag GL lat

PL-2492 Rev, 798 Page 8 of 10

Case ID: 190802

 

 

9

 

 
Case 5:19-cv-05600-JDW Document1 Filed 11/27/19 Page 87 of 102

 

 

PENNSYLVANIA SELECTION OF UNINSURED AND/OR UNDERINSURED MOTORISTS COVERAGE LIMITS

 

 

Note: This scetion only needs to bo completed # you wish to aglect untnsurad and/or underinsured motorists
overage at [Imite fase than your bodily Injury Hability iimite.
if you elect uninsured and/or underipeured motorists coverage, wo ara required to offer you thase coverages at

mle equal to your bodily Injury (abiliiyttmite, tf you wish to select uninsured and/or underinsured motorista
coverage at limits tower than your bodily injury lability tit, you must complete, elgn and date the following,

Request for Lower Limits of
} Uninsured and/or Underinaured Motorists Coverage

Pisaas make selection below only If you wish to select uninsured and/or undorineured motorlata coverage at
Iimite (ower than your bodily Injury tlability Itmite:

 

 

Uninsured Motarlote Coverage Underinsured Motoriata Coverage
$15,000/30,000 $35,000 $15,000/80,000 $95,000
$26,000/80,000 $60,000 $26,000/80,000 $60,000
$60,000/#00,000 $100,000 $50,000/160,000 4 $900,000
$100,000/200,000 $300,000 $100,¢00/300,000 $200,000 -
UO} Others 7 = s«d) Othor g

Other $f. [J] Othar $
| understand that this election will apply to all future renewals, continuations, and changes In my polley unless |

otity Travelers in writing of a naw elgction.
7 Bonny 2 BAgIN. LY 21 [at M9..

Ignatiire of Named Ingured Date ‘

 

  
 
  

 

 

PENNSYLVANIA SELECTION OF COLLISION DEDUCTIBLE

 

 

Note: Thls section only needs to be completed ff you wish to salect a Colllsfon Coverage deducilble below $600,
ifyou have collision coverage, a $800 deductible Is mandatory untess you complete tha following walver,

By signing this watver, | am rejecting a $600 deduotlble for collfelon coverage, | understand that the tower the
daductibie I select the higher my premiums for Collision Insurance will be. | selec! the following daduotibtes:

LJ +60

206 (not availabfe for all vahiotes, sae note below}

L} 260

Note: Tho $200 deductible option is net avaiable for certain vehicla types sutch as trailers, feoreational vehicles,
and auto homas and camper bodles equipped wilh IMng quarters, :

i understand that this election wil apply to all future renewals, continuations, and changes in my polloy unless |
hotify Travelare (n writing of a new eleation,

 

Signature of Named Insured Date

PL-2432 Rav, 7-93 Page $01 10

 

Case ID: 190803

259

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 88 of 102

 

 

PENNSYLVANIA AUTOMOBILE DISCOUNTS

 

 

Note: Thls form only needs to be completed if yott are requesting a driver improvement course credit or If you
have passive restraint equipment or anththeft devioas in any of your vehicles,

DRIVER IMPROVEMENT COURSE CREDIT
If @ named Insured ago 88 or older has successfully completed a drivar Improvement course approved by

PennDOT, a 6 percent premium credit ‘ay be appllad to your polloy. To racalva this oredit:

+ a oartiloate of euccasstul complation from an approved course must bs provided; and: ’
- the courses must have bean completed within the last thras years,

PASSIVE RESTRAINT DISCOUNT ; _
Ht your vehicle {s equipped with passive seatbelts or alrhage, you are entitied to a discount on the firet party
benefits coveregs portion of your polloy. Passive seatbelts ate those which automatically fasten without any

action by the diver or front seat passenger.
if you answer yas to any of the following questions, cheok the proper blook and indicate which vehiola(a,

C3 Coes your vahlole hava passive seathells, which automatloally fasten without any action by the driver or
front eeat passongar? Whioh vehiefe{e):—______— ;

C) Doss your vehiote have driver aide airbags orly? Wich vehicle(s):
&

x Does your vehicie have both a driver and passenger altbag? Which vehiota(a): Y? [Neon

ANTI-THEFT DISCOUNT ,

If you have an antl-thelt device in your vehicle, k may be one that qualifies for a discount en the comprehensive
coverage partion of your polloy.

lf you eanewar yes to any of the following quostlons, oheok the proper block, Indloate which Vehicte(a) and
provide evidence of Installation.

T) Dees your vehicle have an alarm aystom that oan bs heard at laaet $00 feet away for at [east 3 minutes?
Which vohiclafe):

{] Doss your vahicle have a device that you manually set that makes the fuél, Ignition or starting system
Inoparative? Which vehicle(s):

[] Boes your vehicle have a devive that automatically makes the {ual, Ignitlon or starting syetem inoperative
when tha Ignition Is turned off? Which vehicte(a):___

 

 

.

 

 

 

FRAUD NOTICE.

 

 

Any person who knowIngly and with Intent to defraud any Insurance campany or other person files an
Spplication for Insurance or statemont of olalm containing any materially fatee information or conceals
for the purpose of misleading, Infermation concerning any fact material thareto commits a fraudulent
Insurance act, which Is a crime and subjects the person to eriminal and olvil penalties,

| understand that the coverage selections indicated akovb shall apply on this Aoticy and all future

renewals, continuations and changes in my policy unti! | notify Travelers tn writing of any changes.

ie ingured . IX Dats .
Lik pt old»

(7

   

_ b-al* 3g

Date

  

 

 

Page 10 of 10

 

 

Case ID: 190804259

 

 

 
Case 5:19-cv-05600-JDW Document 1

CHRISTIAN HOEY, ESQUIRE, LLC
Christian J. Hoey, Esquire

Attorney 1D. 70999

50 Darby Road

Filed 11/27/19 Page 89 of 102

 

 

Paoli, PA 19301 Attorney for Plaintiff
610-647-515]

TAMMIE D, BROWN, AS COURT OF COMMON PLEAS
ADMINISTRATRIX OF THE

ESTATE OF RODNEY BROWN. PHILADELPHIA COUNTY,
352 Cassidy Court PENNSYLVANIA

Blandon, PA 19510
Plaintiff,

Vv

TRAVELERS HOME & MARINE
INSURANCE COMPANY, d/b/a
a/k/a, TRAVELERS

3 Benjamin Franklin Parkway
Philadelphia, PA 19102

AUGUST TERM, 2019

No, 02259

PRAECIPE TO REINSTATE COMPLAINT

TO THE PROTHONOTARY:

Please reinstate the Complaint filed in the above matter.

Date: 9/18/19

tabbies"

Mi

Shrietian J, Hoey, Esquire
Attorney for the Plaintiff,

Tammie D. Brown, as Administratrix of

the Estate of Rodney Brown

EXHIBIT

_ Bb

Case ID: 190802259,

 

 

 
Case 5:19-cv-05600-JDW Document 1

CHRISTIAN HOEY, ESQUIRE, LLC
Christian J, Hoey, Esquire

Attorney LD. 70999

50 Darby Road

Filed &

Office ima!

Filed 11/27/19 Page 90 of 102

 

 

Paoli, PA 19301 Attorney for Plaintiff
610-647-5151
TAMMIE D., BROWN, AS COURT OF COMMON PLEAS
ADMINISTRATRIX OF THE ,
ESTATE OF RODNEY BROWN : | PHILADELPHIA COUNTY,
352 Cassidy Court : PENNSYLVANIA
Blandon, PA 19510 : ,
. Plaintiff, : AUGUST TERM, 2019
v. :

oS : No, 02259
TRAVELERS HOME & MARINE
INSURANCE COMPANY, d/b/a
a/k/a, TRAVELERS
3 Benjamin Franklin Parkway
Philadelphia, PA 19102

RAECIPE T Ss TO CO NT

TO THE PROTHONOTARY;

Kindly submit the following for substitution:

Plaintiff, Tammnie D. Brown's Verification substituted for the current attorney verification.

Date: 9/18/19

/s/ Christian Hoey
CHRISTIAN J. HOEY, ESQUIRE
Attomey for Plaintiff,

Tammie D. Brown, as Administratrix of
_ the Estate of Rodney Brown

EXHIBIT

 

Case ID; 190802259

 

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 91 of 102

 

{

vamuicaTioN
I, Tammie D. Brown, hereby verify that the statement made in the foregoing Complaint are
true artd correct to the best of my knowledge, information and belief. t understand that false ‘ |

Statements are made subject to the ponalties of 18 Pa. C.S.A. Section 4904 relating to

unsworn falsification to authorities.

 

Date: Y SAF TammesD OU, |

Tammie D. Brown

Case ID: 190802259

 
INSURANCE COMPANY, d/b/a

Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 92 of 102

CHRISTIAN HOEY, ESQUIRE, LLC
Christian J. Hosy, Esquire

Attorney LD, 70999

50 Darby Road

Paoli, FA 19301

610-647-5151

 

 

TAMMIE D, BROWN, AS : COURT OF COMMON PLEAS
ADMINISTRATREX OF THE :

ESTATE OF RODNEY BROWN : PHILADELPHIA COUNTY,
352 Cassidy Court ‘ PENNSYLVANIA

Blandon, PA 19510 :
Plaintiff, 3 AUGUST TERM, 2019

v.
. . No, 02259
TRAVELERS HOME & MARINE

a/k/a, TRAVELERS
3 Benjamin Franklin Parkway
Philadelphia, PA 19102

RAECIPE TO REINSTATE COMPLAINT
TO THE PROTHONOTARY:

Please reinstate the Complaint filed in the above matter,

Wi~

Date: / -Ba- G Chystizh J, Hoey, Esquire
a Attorney for the Plaintiff,
Tammie D. Brown, as Adiministratrix of
the Estate of Radney Brown

EXHIBIT Case ID: 190802259 |

 

D

 

 

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 93 of 102

LAW OFFICES OF

Curiszian J, Horny, Esqurre, LLG
60 DARBY ROAD
PAOLI, PA 10301-[418
TELEPHONE (610) 647-5151

ajhoay@hoaylegal.cam
PAX (G10) BO3B-8472

Haaylegal.com —

October 30, 2019
CORPORATE LiT
t!

CERT D MAIL & REGULAR IL HARTFORD GATION:
Travelers NOV 9 4 2019
Attn: Consumer Affairs
One Tower Square RECEIVED AM
Hartford, CT 06183

Re: Tammie D. Brown, as Administratrix of the Estate of Rodney Brown vs.
Travelers Home & Marine Insurance Company d/b/a Travelers
August Term, 2019 - No, 02259
In the Court of Common Pleas of Philadelphia County, Pennsylvania

Dear Sit/Madam:

Regarding the above-noted matter, kindly be advised of my representation of Tammie D.
Brown pertaining to the Estate of Rodney Brown. Enclosed herein, kindly find a time stamped copy
of Praecipe to Reinstate Plaintiff's Complaint which was filed in Court of Common Pleas of
Philadelphia County, Pennsylvania.

Very truly yours,

 

SCANNED
CIH:seh
Enclosure NOV U4 2019
ce; Tammie Brown CORPORATE LITIGATION

EXHIBIT

_f

 

 

 

 

 
Casé o°T9-CV-05000-JDVW Document 1 Filed 11/27/19

LEGAL/126390928.v1

MARSHALL, DENNEHEY, WARNER, COLEMAN & GOGGIN
By: Brooks R, Foland, Esquire

ID No, 70102

By: Allison L. Krupp, Esquire

ID No, 307013

100 Corporate Center Drive, Suite 201

Camp Hill, PA 17011

717- 651-3714/717-651-3510

Fax 717-651-3707

email: brfoland@mdweg.com/ bebakshi@mdweg.com
Our File No. 20007-tba BRF

Attorney for Defendant

Page 04 of 102

 

 

TAMMIE D. BROWN, as ; COURT OF COMMON PLEAS
Administratrix of the Estate of PHILADELPHIA COUNTY, PENNSYLVANIA
Rodney Brown
: August Term, 2019
Plaintiff Case ID 190802259
VS,
TRAVELERS IIOME & MARINE : CIVIL ACTION —- LAW
INSURANCE COMPANY d/b/a
TRAVELERS
Defendant
ENTRY OF APPEARANCE
TO THE PROTHONOTARY:

Kindly enter the appearance of Brooks R. Foland, Esquire, the undersigned on behalf of

Defendant Travelers Home & Marine Insurance Company d/b/a Travelers in the above captioned

case,

Respectfully submitted,

EXHIBIT

_f

 

 

 

 

 
 

 

Case 5.10-CV-Us000-JDW Document 1 Filed 11/2/7719 Page 95 of 102

Dated: November 25, 2019

By:

MARSHALL DENNEHEY WARNER
COLEMAN & GOGGIN

Bee

Brooks R. Foland, Esquire
Attorney for Defendant

PA ID# 70102

Suite 201

106 Corporate Center Drive
Camp Hill, PA 17011

Ph, 717-651-3714

Fax: 717-651-3707

Email: brfoland@mdweg.com

 

 

 
 

Case 5.19-Cv-U5600-JDWw Documenti Filed 11/27/19 Page 96 of 102

CERTIFICATE OF COMPLIANCE

I certify that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that
require filing confidential information and documents differently than non-confidential

information and documents.

: Defendant
Submitted by: 7°" Bete ;

Brooks R. Foland, Esquire
70102

Signature:

Name:

 

Attorney No. (if applicable):

Rev. 12/2017

 
 

Case 5.19-CV-O5000-JDW Document 1 Filed 11/27/19 Page 97 of 102

MARSHALL, DENNEHEY, WARNER, COLEMAN & GOGGIN
By: Brooks R. Foland, Esquire

ID No. 70102

By: Allison L. Krupp, Esquire

ID No. 307013

100 Corporate Center Drive, Suite 201

Camp Hill, PA 17011

717- 651-3714/71 7-651 -3510

Fax 717-651-3707

email: brfoland@mdweg.com/ alkrupp@mdweg.com
Our File No, 20007-tba BRF

Attorney for Defendant

 

TAMMIE D. BROWN, as : COURT OF COMMON PLEAS
Administrattix of the Estate of PHILADELPHIA COUNTY, PENNSYLVANIA
Rodney Brown ;

August Term, 2019

Plaintiff : Case ID 190802259
VS.
TRAVELERS HOME & MARINE : CIVIL ACTION — LAW
INSURANCE COMPANY d/b/a
TRAVELERS
Defendant
CERTIFICATE OF SERVICE

 

I, Brooks R. Foland, Esquire, of Marshall Dennehey Warner Coleman & Goggin, do hereby
certify that on November 25, 2019, I served a copy of Defendant’s Entry of Appearance being
electronically filed with the Court via United States First Class Mail, postage prepaid, as follows:
Christian J, Hoey, Esquire

50 Darby Road
Paoli, PA 19301

pee

Brooks R. Foland

 

 

 
 

 

Case 5 10-cv-U5000-JDW Document. Filed 11/2/7719 Page 98 of 102

MARSHALL, DENNEHEY, WARNER, COLEMAN & GOGGIN
By: Brooks R., Foland, Esquire

ID No. 70102

By: Allison L. Krupp, Esquire

ID No, 307013

100 Corporate Center Drive, Suite 201

Camp Hill, PA 17011

717- 651-3714/717-651-3510

Fax 717-651-3707

email: brfoland@mdweg.com/ alkrupp@mdweg,com
Our File No, 20007-tba BRF

Attorney for Defendant

 

 

TAMMIE D. BROWN, as ; COURT OF COMMON PLEAS
Admmnistratrix of the Estate of ; PHILADELPHIA COUNTY, PENNSYLVANIA
Rodney Brown ;
; August Term, 2019
Plaintiff Case ID 190802259
Vs. ;
TRAVELERS HOME & MARINE : CIVIL ACTION —- LAW
INSURANCE COMPANY d/b/a
TRAVELERS
Defendant
ENTRY OF APPEARANCE
TO THE PROTHONOTARY:

Kindly enter the appearance of Allison L. Krupp, Esquire, the undersigned on behalf of
Defendant Travelers Home & Marine Insurance Company d/b/a Travelers in the above captioned
case.

Respectfully submitted,

EXHIBIT

G

 

 

 
Case 5:19-cv-05600-JDW Document 1 Filed 11/27/19 Page 99 of 102

Dated: November 25, 2019

MARSHALL DENNEHEY WARNER
COLEMAN & GOGGIN

[ber

 

Allison L. Krupp, Esquire
Attorney for Defendant

PA ID# 307013

Suite 201

100 Corporate Center Drive
Camp Hill, PA 17011

Ph. 717-651-3510

Fax: 717-651-3707

Email: alkrupp@mdweg.com

 
 

 

Case 5:19-Cv-05600-JDW Document 1 Filed 11/27/19 Page 100 of 102

CERTIFICATE OF COMPLIANCE

| certify that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that
require filing confidential information and documents differently than non-confidential

information and documents.

Submitted by: Defendant

Signature: _
Allison L. Krupp, Esquire

Name:

 

 

Attorney No. (if applicable): 307013

Rev. 122017

 
 

Case 9:19-cv-Q5600-JDW Document 1 Filed 11/2//19 Page 101 of 102 rn |

MARSHALL, DENNEHEY, WARNER, COLEMAN & GOGGIN
By: Brooks R, Foland, Esquire

ID No, 70102

By: Allison L. Krupp, Esquire

ID No, 307013

100 Corporate Center Drive, Suite 201

Camp Hill, PA 17011

717- 651-3714/717-651-3510

Fax 717-651-3707 ,

email: brfoland@mdweg.com/ alkrupp@mdweg.com
Our File No, 20007-tba BRF

Attorney for Defendant

 

 

TAMMIE D, BROWN, as : COURT OF COMMON PLEAS
Administratrix of the Estate of : PHILADELPHIA COUNTY, PENNSYLVANIA
Rodney Brown : :
; August Term, 2019 !
Plaintiff Case ID 190802259 ,
VS, ;
TRAVELERS HOME & MARINE : CIVIL ACTION ~ LAW
INSURANCE COMPANY d/b/a
TRAVELERS
Defendant
CERTIFICATE OF SERVICE

 

I, Allison L, Krupp, Esquire, of Marshall Dennehey Warner Coleman & Goggin, do hereby
certify that on November 25, 2019, 1 served a copy of Defendant’s Entry of Appearance being

electronically filed with the Court via United States First Class Mail, postage prepaid, as follows:

Allison L, Krupp

Christian J, Hoey, Esquire
50 Darby Road
Paoli, PA 19301

 

 

 
Case 5:19-cv-05600-JDW Document1 Filed 11/27/19 Page 102 of 102

CERTIFICATE OF SERVICE
I, Brooks R. Foland, Esquire, do hereby certify that a true and correct copy of the foregoing

was served upon the following via email and regular mail on the date specified below:

Christian Hoey, Esquire, LLC
Christian J. Hoey, Esquire

50 Darby Road

Paoli, PA 19301

Attorneys for Plaintiff

MARSHALL DENNEHEY WARNER
COLEMAN & GOGGIN

Proto 0 flaw

Brooks R. Foland Esquire
Attorneys for Defendant
Dated: 11/26/2019

 
